Exhibit 10.8

Execution Version

 

--------------------------------------------------------------------------------

$100,000,000

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

dated as of May 5, 2006

among

ONTELAUNEE POWER OPERATING COMPANY, LLC,

as Borrower

THE LENDERS PARTY HERETO

and

GSO CAPITAL PARTNERS LP,

as Bookrunner, Lead Arranger, Administrative Agent, Collateral Agent and
Syndication Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE I. Definitions    1         SECTION 1.01.   Defined Terms    1
SECTION 1.02.   Terms Generally    22 SECTION 1.03.   Classification of Loans
and Borrowings    23 ARTICLE II. The Loans    23 SECTION 2.01.   Commitments   
23 SECTION 2.02.   [Intentionally Omitted.]    23 SECTION 2.03.   [Intentionally
Omitted.]    23 SECTION 2.04.   Repayment of Term Loans; Evidence of Debt    23
SECTION 2.05.   Fees    24 SECTION 2.06.   Interest on Term Loans    24
SECTION 2.07.   Default Interest    25 SECTION 2.08.   Alternate Rate of
Interest    25 SECTION 2.09.   Termination of Term Loan Commitments    25
SECTION 2.10.   Conversion and Continuation of Borrowings    25 SECTION 2.11.  
Prepayment    26 SECTION 2.12.   Mandatory Prepayments; Change of Control
Prepayments    27 SECTION 2.13.   Reserve Requirements; Change in Circumstances
   29 SECTION 2.14.   Change in Legality    30 SECTION 2.15.   Indemnity    31
SECTION 2.16.   Pro Rata Treatment    32 SECTION 2.17.   Sharing of Setoffs   
32 SECTION 2.18.   Payments    32 SECTION 2.19.   Taxes    33 SECTION 2.20.  
Assignment of Term Loans Under Certain Circumstances; Non-Consenting Lenders;
Duty to Mitigate    34 ARTICLE III. Representations and Warranties    36
SECTION 3.01.   Organization; Powers    36 SECTION 3.02.   Authorization; No
Conflicts    36 SECTION 3.03.   Enforceability    36 SECTION 3.04.  
Governmental Approvals    37 SECTION 3.05.   Financial Statements    37
SECTION 3.06.   No Material Adverse Change    37 SECTION 3.07.   Location and
Title to Properties    37 SECTION 3.08.   Subsidiaries    37 SECTION 3.09.  
Litigation; Compliance with Laws    37 SECTION 3.10.   Agreements    38
SECTION 3.11.   Federal Reserve Regulations    38

 

i



--------------------------------------------------------------------------------

        SECTION 3.12.   Investment Company Act    39 SECTION 3.13.   Use of
Proceeds    39 SECTION 3.14.   Tax Returns    39 SECTION 3.15.   No Material
Misstatements    39 SECTION 3.16.   Employee Benefit Plans    39 SECTION 3.17.  
Environmental Matters    39 SECTION 3.18.   Insurance    40 SECTION 3.19.  
Security Documents    40 SECTION 3.20.   Labor Matters    41 SECTION 3.21.  
Liens    42 SECTION 3.22.   Intellectual Property    42 SECTION 3.23.   Solvency
   42 SECTION 3.24.   Energy Regulation    42 SECTION 3.25.   Sufficiency of
Material Agreements    43 SECTION 3.26.   Utilities    44 SECTION 3.27.   Other
Facilities    44 SECTION 3.28.   Subdivision    44 ARTICLE IV. Conditions of
Lending    44 SECTION 4.01.   Conditions    44 ARTICLE V. Affirmative Covenants
   48 SECTION 5.01.   Existence; Businesses and Properties    48 SECTION 5.02.  
Insurance    48 SECTION 5.03.   Obligations and Taxes    48 SECTION 5.04.  
Financial Statements, Reports, etc    48 SECTION 5.05.   Litigation and Other
Notices    50 SECTION 5.06.   Information Regarding Collateral    50
SECTION 5.07.   Maintaining Records; Access to Properties and Inspections;
Environmental Assessments    50 SECTION 5.08.   Use of Proceeds    51
SECTION 5.09.   Additional Collateral, etc    51 SECTION 5.10.   Further
Assurances    53 SECTION 5.11.   Miscellaneous Business Covenants    53
SECTION 5.12.   Material Agreements    53 SECTION 5.13.   Collateral Assignment
   53 SECTION 5.14.   Payments Under Gas Supply Contract    53 SECTION 5.15.  
Compliance with FPA and PUHCA 2005    53 ARTICLE VI. Negative Covenants    54
SECTION 6.01.   Indebtedness; Preferred Stock    54 SECTION 6.02.   Liens    55

 

ii



--------------------------------------------------------------------------------

        SECTION 6.03.   Sale and Lease-Back Transactions    57 SECTION 6.04.  
Investments, Loans and Advances    57 SECTION 6.05.   Mergers, Consolidations,
Sales of Assets and Acquisitions    58 SECTION 6.06.   Restricted Payments;
Restrictive Agreements    58 SECTION 6.07.   Transactions with Affiliates    59
SECTION 6.08.   Business of the Borrower and Subsidiaries; Limitation on Hedging
Agreements    60 SECTION 6.09.   Other Indebtedness and Agreements;
Modifications of Certain Agreements    60 SECTION 6.10.   Fiscal Year    60
SECTION 6.11.   Accounts    61 SECTION 6.12.   Subsidiaries    61 SECTION 6.13.
  Use of Site    61 SECTION 6.14.   Hazardous Materials    61 SECTION 6.15.  
Payments For Asset Management Services    61 SECTION 6.16.   Payments of
Affiliate Credit Support Reimbursement Amounts    61 ARTICLE VII. Events of
Default    61 ARTICLE VIII. The Agents and the Arranger    64 ARTICLE IX.
Miscellaneous    66 SECTION 9.01.   Notices    66 SECTION 9.02.   Survival of
Agreement    67 SECTION 9.03.   Binding Effect    67 SECTION 9.04.   Successors
and Assigns    67 SECTION 9.05.   Expenses; Indemnity    71 SECTION 9.06.  
Right of Setoff    72 SECTION 9.07.   Applicable Law    73 SECTION 9.08.  
Waivers; Amendment    73 SECTION 9.09.   Interest Rate Limitation    74
SECTION 9.10.   Entire Agreement    74 SECTION 9.11.   WAIVER OF JURY TRIAL   
74 SECTION 9.12.   Severability    75 SECTION 9.13.   Counterparts    75
SECTION 9.14.   Headings    75 SECTION 9.15.   Jurisdiction; Consent to Service
of Process    75 SECTION 9.16.   Confidentiality    76 SECTION 9.17.   Delivery
of Lender Addenda    76 SECTION 9.18.   Separateness    76 SECTION 9.19.  
Amendment and Restatement    77

 

iii



--------------------------------------------------------------------------------

Exhibits and Schedules Exhibit A   Form of Administrative Questionnaire
Exhibit B   Form of Affiliate Subordination Agreement Exhibit C   Form of
Assignment and Acceptance Exhibit D   [Intentionally Omitted.] Exhibit E   Form
of Guarantee and Collateral Agreement Exhibit F   Form of Lender Addendum
Exhibit G   Form of Mortgage Exhibit H   Form of Perfection Certificate
Exhibit I   Form of Exemption Certificate Exhibit J-1   Form of Opinion of Dewey
Ballantine LLP Exhibit J-2   Form of Opinion of Blank Rome LLP Exhibit K   Form
of Pledge and Security Agreement Exhibit L   Form of Omnibus Reaffirmation
Agreement Exhibit M   Form of Intercreditor Agreement Schedule 1.01(b)  
Subsidiary Guarantors Schedule 3.07   Owned Real Property Schedule 3.08  
Subsidiaries Schedule 3.09   Litigation Schedule 3.10   Material Agreements
Schedule 3.13   Use of Proceeds Schedule 3.17   Environmental Matters
Schedule 3.18   Insurance Schedule 3.19(a)   UCC Filing Offices Schedule 3.20  
Labor Matters Schedule 6.01   Existing Indebtedness Schedule 6.01(e)  
Subordination Provisions Schedule 6.02(a)   Existing Liens Schedule 6.02(p)  
First Lien Intercreditor Provisions Schedule 6.04   Existing Investments

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT dated as of May 5, 2006 (this
“Agreement”), among ONTELAUNEE POWER OPERATING COMPANY, LLC. (the “Borrower”),
the LENDERS from time to time party hereto and GSO CAPITAL PARTNERS LP (“GSO”),
as bookrunner and lead arranger (in such capacities, the “Arranger”), as
syndication agent (in such capacity, the “Syndication Agent”), as administrative
agent (in such capacity and together with its successors, the “Administrative
Agent”) and as collateral agent (in such capacity and together with its
successors, the “Collateral Agent”).

The parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Term Loan or Borrowing, refers to whether
such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(a).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests having ordinary voting power in the election of
directors (or persons performing similar functions) of the person specified.

“Affiliate Credit Support” shall mean credit support provided in support of
obligations of the Borrower by (a) an Affiliate of the Borrower or (b) a third
party (other than the Borrower or its Affiliates), for which an Affiliate has an
obligation of payment or reimbursement (such credit support to include, for the
avoidance of doubt, any letter of credit under which an Affiliate of the
Borrower is “account party”, letter of credit reimbursement obligations in
connection therewith, a guaranty by such Affiliate of the Borrower’s obligations
or cash collateral provided by an Affiliate in support of the obligations of the
Borrower).

 

1



--------------------------------------------------------------------------------

“Affiliate Credit Support Reimbursement Amounts” shall mean the aggregate amount
up to the Affiliate Credit Support Reimbursement Limit of (a) fees, expenses and
other amounts payable by or to an Affiliate of the Borrower in respect of
Affiliate Credit Support and (b) without duplication, the fees, expenses, and
other amounts payable to an Affiliate as consideration for its agreement to
provide or cause to be provided Affiliate Credit Support.

“Affiliate Credit Support Reimbursement Limit” shall mean $5,000,000 in the
aggregate when combined with the Second Lien Affiliate Credit Support
Reimbursement Limit unless otherwise agreed to by the Administrative Agent in
its sole discretion.

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit B pursuant to which Affiliate Credit Support
Reimbursement Amounts owed by any Loan Party are subordinated to the
Obligations.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective as of the opening of business on the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Applicable Margin” shall mean, (a) with respect to the Eurodollar Term Loans,
2.00% per annum and, (b) with respect to ABR Term Loans, 1.00% per annum.

“Arranger” shall have the meaning assigned to such term in the preamble.

“Asset Management Payment Limit” shall mean $300,000 for any fiscal year.

“Asset Sale” shall mean the sale, capital lease, sale and leaseback, assignment,
conveyance, transfer, issuance or other disposition (by way of merger, casualty,
condemnation or otherwise) by the Borrower or any of the Subsidiaries to any
person other than the Borrower or any Subsidiary Guarantor of (a) any Equity
Interests of any of the Subsidiaries or (b) any other assets of the Borrower or
any of the Subsidiaries, including Equity Interests of any person that is not a
Subsidiary (other than sales of electric energy and capacity in the ordinary
course of business, or the disposition of obsolete, worn out or no longer useful
assets, scrap and Permitted Investments); provided that any asset sale or series
of related asset sales described in clause (b) above having a value not in
excess of $500,000 in any single transaction or series of related transactions
and $1,000,000 in the aggregate in any fiscal year of the Borrower shall be
deemed not to be an “Asset Sale” for purposes of this Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit C or such other form as shall be approved by the Administrative
Agent.

 

2



--------------------------------------------------------------------------------

“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrowing” shall mean Term Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Term Loans, as to which a single
Interest Period is in effect.

“Breakage Event” shall have the meaning assigned to such term in Section 2.15.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in the State of New York are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar Term
Loan (including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Restatement Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Restatement Date or (c) compliance by any Lender (or, for purposes of
Section 2.13, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Restatement Date.

“Change of Control” shall mean (a) at any time, the Permitted Holders shall fail
to own directly or indirectly, beneficially and of record, Equity Interests
representing at least 51% of the aggregate ordinary voting power and aggregate
equity value represented by the issued and outstanding Equity Interests in the
Borrower; (b) the Pledgor shall at any time fail to own directly or indirectly,
beneficially and of record, 100% of each class of issued and outstanding Equity
Interests in the Borrower free and clear of all Liens (other than Liens under
the Pledge and Security Agreement and Liens under the Second Lien Pledge and
Security Agreement); or (c) any “change of control” or similar event with
respect to the Borrower or any Subsidiary shall occur under the Second Lien
Credit Agreement or any indenture or agreement in respect of Material
Indebtedness to which the Borrower or any Subsidiary is a party.

 

3



--------------------------------------------------------------------------------

“Change of Control Offer” shall have the meaning assigned to such term in
Section 2.12(g).

“Change of Control Payment Date” shall have the meaning assigned to such term in
Section 2.12(g).

“Change of Control Prepayment Price” shall have the meaning assigned to such
term in Section 2.12(g).

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Cinergy” shall mean Cinergy Marketing & Trading, LP.

“Cinergy Account” shall mean the “Designated Account” as such term is defined in
the Gas Supply Security Agreement.

“Cinergy Gas Supply Contract” shall mean that certain Base Contract for Sale and
Purchase of Natural Gas dated October 6, 2005 by and between the Borrower and
Cinergy, as in effect on the Closing Date.

“Cinergy Gas Supply Security Agreement” shall mean that certain Security
Agreement dated October 6, 2005 by and between the Borrower, as grantor, and
Cinergy, as secured party, as in effect on the Closing Date.

“Closing Date” shall mean December 7, 2005.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document, and shall include the Site and any other Mortgaged
Properties.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto. It
is understood and agreed that the Administrative Agent, the Arranger and the
Lenders shall not, by virtue of their capacities as such under this Agreement,
be deemed to Control the Borrower or any of the Subsidiaries.

“Control Agreement” shall mean, with respect to each deposit account or
securities account of a Loan Party, an agreement among the Collateral Agent, the
applicable Loan Party and the person with whom such account is maintained, which
agreement shall establish the Collateral Agent’s “control” (in the case of a
securities account, within the meaning of Section 8-

 

4



--------------------------------------------------------------------------------

106 and 9-106 of the UCC or, in the case of a deposit account, within the
meaning of Section 9-104 of the UCC) over such account and shall otherwise be in
form and substance reasonably satisfactory to the Collateral Agent.

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

“CS Heat Rate Call Option Agreement” shall mean that certain agreement evidenced
by the International Swaps and Derivatives Association, Inc. Schedule to the
Master Agreement dated as of November 22, 2005 between the Borrower, as “Party
A” and Credit Suisse Energy LLC (formerly known as Credit Suisse First Boston
International) as “Party B”, together with the Confirmation attached thereto as
Exhibit B and the Credit Support Annex attached thereto.

“Debt Service” shall mean, for any period, without duplication, the sum of
(a) Fees, (b) interest on and principal of the Obligations, (c) amounts required
to be paid in respect of Indebtedness permitted under this Agreement (including
under the Second Lien Credit Agreement) and (d) liquidation costs, hedge
breaking expenses and other amounts payable by the Borrower in respect of any
Hedging Agreement intended to mitigate exposure to interest rate fluctuation
payable during such period, net of any amount payable to the Borrower under any
such Hedging Agreement, in each case, during such period.

“Default” shall mean any event which upon notice, lapse of time or both, unless
cured or waived, would constitute an Event of Default.

“deposit account” shall have the meaning assigned to such term in the UCC.

“dollars” or “$” shall mean lawful money of the United States of America.

“Easements” shall have the meaning given in the Mortgages.

“Effective Tax Rate” means, with respect to any Tax Fiscal Quarter, the
aggregate federal, state and local tax rate applicable to Borrower for such Tax
Fiscal Quarter, determined as if Borrower were a corporation and resident in the
city of New York at all times during such Tax Fiscal Quarter subject to the
highest composite U.S. federal, New York State and New York City tax rate
applicable to corporations then in effect, taking into account the character of
income earned by Borrower and the deductibility of state and local taxes for
federal and state tax purposes; provided, however, that the state and local tax
rate shall be taken into account only if Borrower is treated as a partnership or
a “disregarded entity” for such state and local tax purposes.

“Environmental Laws” shall mean all Federal, state, local and foreign laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), in each
case, relating to protection of the environment, natural resources, human health
and safety (with respect to exposure to Hazardous Materials) or the presence,
Release of, threatened Release, or exposure to, Hazardous Materials, or the
generation, manufacture, processing, distribution, use, treatment, storage,
transport, recycling or handling of, or the arrangement for such activities with
respect to, Hazardous Materials.

 

5



--------------------------------------------------------------------------------

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs) arising out of or relating to (a) compliance or
non-compliance with any Environmental Law, (b) exposure to any Hazardous
Materials, (c) the Release or threatened Release of any Hazardous Materials or
(d) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” shall mean any Permit required under Environmental Law.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests or other equivalents in a limited liability company,
partnership, corporation or equivalent entity, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable obligations.

“Equity Issuance” shall mean any issuance or sale by the Borrower, or any
Subsidiary of any Equity Interests of the Borrower or such Subsidiary, as
applicable, or the receipt by the Borrower or any Subsidiary of any capital
contribution, as applicable.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414 of the Tax Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Benefit Plan
(other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Tax Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Benefit Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Benefit Plan
or Multiemployer Plan; (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Benefit Plan or Plans or to appoint a trustee to
administer any Benefit Plan; (f) the adoption of any amendment to a Benefit Plan
that would require the provision of security pursuant to Section 401(a)(29) of
the Tax Code or Section 307 of ERISA; (g) the receipt by the Borrower or any of
its ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the occurrence of a “prohibited transaction” with respect
to which the Borrower or any of the

 

6



--------------------------------------------------------------------------------

Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Tax Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable; or (i) any other event or condition with respect to a
Benefit Plan or Multiemployer Plan that could result in liability of the
Borrower or any Subsidiary.

“Eurodollar”, when used in reference to any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean for any period of determination, the amount by
which Operating Revenues for such period exceed the sum, without duplication, of
(a) O&M Costs for such period, (b) Debt Service for such period, (c) the Tax
Distribution Amount, if any, (d) Affiliate Credit Support Reimbursement Amounts,
if any, (e) fees, if any, paid under Section 2.11 in connection with an optional
prepayment thereunder, plus (f) prudent reserves, if any, established by the
Borrower in its reasonable discretion for major maintenance, necessary capital
expenditures and Debt Service.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income or net profits as a result of a present or
former connection between such recipient and the jurisdiction imposing such tax
(or any political subdivision thereof), other than any such connection arising
solely from such recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document and (b) in the case of a Foreign Lender, any United States
withholding tax that is imposed with respect to amounts payable to such Lender
to the extent that (i) the obligation to withhold existed on the date such
Lender became a party to this Agreement (or, in the case of an assignee that is
a participation holder, on the date such participation holder became an assignee
hereunder) or, with respect to payments to a new lending office, the date such
Lender designated such new lending office with respect to a Loan; provided,
however, that this subparagraph (b) shall not apply (x) to any assignee or new
lending office that becomes an assignee or new lending office as a result of an
assignment, participation, transfer or designation made at the request of the
Borrower pursuant to Section 2.20(a) and (y) to the extent the indemnity payment
or additional amounts any assignee, or any Lender acting through a new lending
office, would be entitled to receive under Section 2.19(a) without this
subparagraph (b) on the date such assignee becomes a party to this Agreement or
such lending office is so designated do not exceed the indemnity payment or
additional amounts that the person making the assignment, participation or
transfer to such assignee, or Lender making the designation of such new lending
office, would have been entitled to receive in the absence of such assignment,
participation, transfer or designation or (ii) such withholding tax is
attributable to such Lender’s failure to comply with the requirements of
Section 2.19(e), or (c) any United States backup withholding tax that is
attributable to a Lender’s failure to comply with the requirements of
Section 2.19(f).

“Existing Lenders” shall mean the lenders holding loans under the Original First
Lien Credit Agreement immediately prior to the Restatement Date.

 

7



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter dated on or about May 5, 2006, between
the Borrower and GSO.

“Fees” shall mean the Administrative Agent Fees and any Prepayment Fees.

“FERC” shall mean, the Federal Energy Regulatory Commission, or any successor
agency or commission thereto.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FPA” shall mean the Federal Power Act, as amended.

“Gas Supply Contract” shall mean the Cinergy Gas Supply Contract and any
replacement or additional agreement relating to gas supply for the Project on
terms and conditions reasonably satisfactory to the Administrative Agent.

“Gas Supply Security Agreement” shall mean the Cinergy Gas Supply Security
Agreement and any replacement or additional security agreement securing the
obligations of the Borrower under a replacement Gas Supply Contract (a) having
terms and conditions substantially similar to the Cinergy Gas Supply Security
Agreement, (b) requiring security not greater than amounts owed for 30 days’
supply of natural gas delivered to the Project, (c) providing a lien over no
collateral other than the collateral subject to the lien established pursuant to
the Cinergy Gas Supply Security Agreement and (d) otherwise on terms and
conditions reasonably satisfactory to the Administrative Agent.

“GAAP” shall mean generally accepted accounting principles in the United States.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(j).

“GSO” shall have the meaning assigned to such term in the preamble.

 

8



--------------------------------------------------------------------------------

“Guarantee” of or by any person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of (a) the guarantor or (b) another person (including
any bank under a letter of credit) to induce the creation of which the guarantor
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or having the economic effect of guaranteeing any Indebtedness
or other obligation of any other person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation, contingent or
otherwise, of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation, (iii) to maintain working capital or
equity capital or otherwise maintain the net worth or solvency or any balance
sheet condition of the primary obligor so as to enable the primary obligor to
pay such Indebtedness or other obligation, (iv) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation or (v) to otherwise assure or hold harmless the owner
of such Indebtedness or other obligation against loss in respect thereof;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee at any time shall be deemed to be an amount equal to the lesser at
such time of (a) the stated or determinable amount of the applicable obligations
of the primary obligor in respect of which such Guarantee is incurred and
(b) the maximum amount for which the guarantor may be liable pursuant to the
terms of the instrument embodying such Guarantee or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

“Guarantee and Collateral Agreement” shall mean the First Lien Guarantee and
Collateral Agreement dated as of December 7, 2005, executed by the Borrower in
favor of the Collateral Agent.

“Guarantors” shall mean the Subsidiary Guarantors.

“Hazardous Materials” shall mean any petroleum (including crude oil or fraction
thereof) or petroleum products or byproducts, or any pollutant, contaminant,
chemical, compound, constituent, or hazardous, toxic or other substances,
materials or wastes regulated as hazardous by, or pursuant to, any Environmental
Law, or that requires removal, remediation or reporting under any Environmental
Law, including asbestos, or asbestos containing material, radon or other
radioactive material, polychlorinated biphenyls and urea formaldehyde
insulation.

“Heat Rate Call Option” means the CS Heat Rate Call Option Agreement or a heat
rate call option or similar contractual arrangement, in form and substance
substantially similar to the CS Heat Rate Call Option Agreement, pursuant to
which the Borrower grants a Heat Rate Call Option Counterparty the right, but
not the obligation, to call on the Borrower to supply a defined amount of energy
at an indexed fuel price multiplied times an agreed, or “strike”, heat rate,
which contract shall be settled financially by way of a net payment on a basis
not less frequently than every 30 days, and pursuant to which the Heat Rate Call
Option Counterparty shall not take physical delivery of energy.

 

9



--------------------------------------------------------------------------------

“Heat Rate Call Option Counterparty” shall mean a party other than the Borrower
who is nationally recognized in purchasing and selling Heat Rate Call Options
and other energy product derivatives and whose (a) long-term unsecured senior
debt is rated (i) at least BBB by S&P and Baa by Moody’s or (ii) if such party
is a load serving utility, at least BBB- by S&P and Baa3 by Moody’s or
(b) obligations under the applicable Heat Rate Call Option to which it is a
party are either (i) guaranteed by an entity whose long-term unsecured senior
debt is rated at least BBB by S&P and Baa by Moody’s, (ii) cash collateralized
in a form and substance reasonably satisfactory to Administrative Agent, or
(iii) supported by a letter of credit from a bank or financial institution
having a rating of at least A- by S&P and A3 by Moody’s.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, fuel or other
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, including any
Heat Rate Call Option; provided, however, that no phantom stock or similar plan
providing for payments and on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any Subsidiary
shall be a Hedging Agreement.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property acquired by such person, (d) all obligations of
such person in respect of the deferred purchase price of property or payment
(other than current trade accounts payable incurred in the ordinary course of
business), (e) all obligations of such person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Equity Interests in
such person, (f) Capital Lease Obligations of such person and the present value
(discounted at the Alternate Base Rate as in effect on the Restatement Date) of
future rental payments under synthetic leases, (g) all obligations, contingent
or otherwise, of such person as an account party in respect of letters of credit
and letters of guaranty, (h) all obligations, contingent or otherwise, of such
person in respect of bankers’ acceptances, (i) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such person, whether or not the Indebtedness secured thereby has
been assumed and (j) all Guarantees by such person of Indebtedness of others.
Notwithstanding the foregoing, Indebtedness shall not include trade payables and
accrued expenses incurred by any person in accordance with customary practices
and in the ordinary course of businesses of such person.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Assignee” shall mean a person who has been specifically identified
in writing by the Borrower to the Administrative Agent and the Arranger as a
person for whom consent of the Borrower shall be necessary to consummate an
assignment to such person pursuant to Section 9.04.

 

10



--------------------------------------------------------------------------------

“Information” shall have the meaning assigned to such term in Section 9.16.

“Intellectual Property Collateral” shall have the meaning assigned to such term
in the Guarantee and Collateral Agreement.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the Restatement Date made by GSO, as Administrative Agent, Collateral
Agent, Second Lien Administrative Agent and Second Lien Collateral Agent and the
Borrower and in the form of Exhibit M hereto.

“Interest Payment Date” shall mean (a) with respect to any ABR Term Loan, the
last Business Day of each March, June, September and December and (b) with
respect to any Eurodollar Term Loan, the last day of the Interest Period
applicable to the Borrowing of which such Term Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day that would have been an Interest Payment Date had successive
Interest Periods of three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter
(or 9 or 12 months thereafter if, at the time of the relevant Borrowing, an
interest period of such duration is available to all Lenders participating
therein), as the Borrower may elect; provided, however, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Lender Addendum” shall mean, with respect to any initial Lender, a Lender
Addendum in the form of Exhibit F, or such other form as may be supplied by the
Administrative Agent, to be executed and delivered by such Lender on the
Restatement Date.

“Lenders” shall mean (a) the persons that deliver a Lender Addendum (other than
any such person that has ceased to be a party hereto pursuant to an Assignment
and Acceptance) and (b) any person that becomes or has become a party hereto
pursuant to an Assignment and Acceptance.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to Telerate Page
3750 for deposits in dollars for a period equal to such

 

11



--------------------------------------------------------------------------------

Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum reasonably determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

“Lien” shall mean, with respect to any property or asset, any mortgage, deed of
trust, lien, deposit arrangement, pledge, hypothecation, easement, encumbrance,
collateral assignment, charge, claim or security interest or preference,
priority or other security agreement of any kind or nature whatsoever in, on or
of such property or asset (including any lease or title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
perfecting a security interest under the Uniform Commercial Code or comparable
law of any jurisdiction).

“Lien Subordination Agreement” shall mean that certain Subordination Agreement
dated November 22, 2005 by U.S. Bank National Association and, by joinder, the
Collateral Agent, the Second Lien Collateral Agent and each person from time to
time party thereto.

“Loan Documents” shall mean this Agreement, the Fee Letter and the Security
Documents.

“Loan Parties” shall mean the Borrower and each Subsidiary that is or becomes a
party to a Loan Document.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations, financial condition or operating
results of the Borrower and the Subsidiaries, taken as a whole, or (b) the
validity or enforceability of any of the Loan Documents or the rights and
remedies of the Administrative Agent, the Collateral Agent or the Secured
Parties thereunder.

“Material Agreements” shall mean those agreements set forth in Schedule 3.10.

“Material Indebtedness” shall mean Indebtedness under the Second Lien Loan
Documents and any other Indebtedness (other than the Term Loans), or obligations
in respect of one or more Hedging Agreements, of any one or more of the Borrower
and the Subsidiaries in an aggregate principal amount exceeding $2,500,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower, the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower, the Borrower for such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

12



--------------------------------------------------------------------------------

“Mortgaged Properties” shall mean the Site and each parcel of real property and
improvements thereto acquired by a Loan Party after the Restatement Date and
with respect to which a Mortgage is granted pursuant to Section 5.09 or 5.10.

“Mortgages” shall mean the Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing dated as of December 7, 2005, by and from Borrower to
GSO as Collateral Agent and Administrative Agent, as amended by that certain
First Amendment of Mortgage, Security Agreement, Assignment of Rents and Leases
and Fixture Filing date as of May 5, 2006, and fee mortgages or deeds of trust
and other security documents granting a Lien on any Mortgaged Property to secure
the Obligations, each in the form of Exhibit G, with such changes as shall be
advisable under the law of the jurisdiction in which such Mortgage is to be
recorded and as are reasonably satisfactory to the Collateral Agent, as the same
may be amended, supplemented, replaced or otherwise modified from time to time
in accordance with this Agreement.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or Recovery
Event, the proceeds thereof in the form of cash and Permitted Investments
(including any such proceeds subsequently received (as and when received) in
respect of noncash consideration initially received), net of (i) selling
expenses (including (A) reasonable and customary broker’s fees or commissions,
legal fees, transfer and similar taxes incurred by the Borrower and the
Subsidiaries in connection therewith and (B) the Borrower’s good faith estimate
of income taxes paid or payable by the Borrower, if any, in connection with such
Asset Sale or Recovery Event, after taking into account any tax credits or
deductions available to Borrower and any tax sharing arrangements, and including
the Borrower’s good faith estimate of Tax Distribution Amounts attributable to
such Asset Sale or Recovery Event), (ii) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, the net of such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (x) the Borrower shall deliver a certificate of a
Financial Officer of the Borrower to the Administrative Agent within ten
Business Days of the time of receipt thereof setting forth the Borrower’s intent
to reinvest such proceeds in productive assets of a kind then used or usable in
the business of the Borrower and any Subsidiaries within 180 days of receipt of
such proceeds and (y) no Default or Event of Default shall have occurred and
shall be continuing at the time of such certificate, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used at the end of such
180 day period, at which time such proceeds shall be deemed to be Net Cash
Proceeds (the “Permitted Reinvestment Proceeds”); and (b) with respect to any
issuance or disposition of Indebtedness or any Equity Issuance, the cash
proceeds thereof, net of all taxes and reasonable and customary fees,
commissions, costs and other expenses incurred by the Borrower and any
Subsidiaries in connection therewith.

 

13



--------------------------------------------------------------------------------

“O&M Costs” shall mean, for any period, all actual cash operation and
maintenance costs incurred and paid by the Borrower and its Subsidiaries in such
period, including (a) payments made by the Borrower under or in respect of any
energy services agreement, any agreement for the sale of energy, capacity or
ancillary services, including a Heat Rate Call Option Agreement, (b) fuel costs,
additives or chemicals and transportation costs related thereto, (c) taxes
(other than those based upon the Borrower’s income), (d) costs of maintaining
insurance, (e) costs of consumables, (f) payments under any lease, (g) payments
pursuant to any operating and maintenance agreement, long term service agreement
or any parts or turbine services agreement, (h) legal fees and consulting fees
and expenses paid by the Borrower in connection with the management, maintenance
or operation of the Project, (i) amounts paid to LS Power Equity Advisors, LLC
or its Affiliates as cost reimbursement in respect of asset management services
relating to the Project in an amount not to exceed the Asset Management Payment
Limit, (j) payments for restoration or repair of the Project with Permitted
Reinvestment Proceeds, (k) fees paid in connection with obtaining, transferring,
maintaining or amending any Permits, (l) cash collateral provided in respect of
any project agreement, (k) letter of credit fees or expenses payable in respect
of any project agreement, (m) reasonable general and administrative expenses,
including all expenditures incurred to prevent the occurrence of any default
under any Loan Document or any Default or Event of Default hereunder, and/or to
keep the Collateral free and clear of all Liens (other than Permitted Liens).
O&M Costs shall not include (i) distributions of any kind to the Borrower or its
Affiliates (other than amounts paid to LS Power Equity Advisors, LLC or its
Affiliates as cost reimbursement in respect of asset management services
relating to the Project in an amount not to exceed the Asset Management Payment
Limit, payment of the Tax Distribution Amount and Affiliate Credit Support
Reimbursement Amounts), (ii) non-cash charges, including depreciation or
obsolescence charges or reserves therefore, amortization of intangibles or other
bookkeeping entries of a similar nature, and (iii) Debt Service.

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Omnibus Reaffirmation Agreement” shall mean the Omnibus Reaffirmation Agreement
in the form of Exhibit L to be executed and delivered by the Borrower, the
Pledgor and the Collateral Agent.

“Operating Revenues” shall mean, for any period, all of the following, without
duplication, received by the Borrower or any Subsidiary: (a) payments under or
pursuant to any energy services agreement, power purchase agreement or similar
agreement, (b) income derived from the sale or use of electric capacity or
energy produced, transmitted or distributed by the Project or ancillary
services, (c) proceeds of any business interruption insurance, (d) investment
income on amounts in the deposit accounts of the Borrower, (e) all other
revenues from the operation of the Project, and (f) amounts received by the
Borrower in connection with Hedging Agreements, all as determined in conformity
with cash accounting principles.

“Original First Lien Credit Agreement” shall mean that certain Credit Agreement
dated as of December 7, 2005 among the Borrower, the lenders party thereto and
GSO, as bookrunner, lead arranger, administrative agent, collateral agent and
syndication agent.

 

14



--------------------------------------------------------------------------------

“Original Title Policy” means that certain policy of the title insurance issued
by the Title Insurer dated as of the December 28, 2005, including all amendments
thereto, endorsements thereof (but excluding the date-down endorsement required
to be delivered on the Restatement Date as provided in Section 4.01(r)), and
substitutions or replacements therefor.

“Other Taxes” shall mean any and all present or future stamp, documentary or
similar taxes, charges or levies (including interest, fines, penalties and
additions to such charges, taxes or levies) arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Perfection Certificate” shall mean the Pre-Closing UCC Diligence Certificate
substantially in the form of Exhibit H or any other form approved by the
Collateral Agent.

“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required under any Requirement of Law.

“Permitted Holders” shall mean the Pledgor, LS Power Associates, L.P., LS Power
Equity Partners, LP, LS Power Equity Partners PIE I, L.P., LS Power Development,
LLC and any Affiliates, respectively.

“Permitted Holders Equity Issuance” shall mean (a) in the case of a Subsidiary,
any issuance or sale by the Borrower of any Equity Interests to, or any receipt
of any capital contribution from, the Borrower or any other Subsidiary, and
(b) any issuance or sale by the Borrower of any Equity Interests to, or any
receipt of any capital contribution from, the Permitted Holders.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

15



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above.

“Permitted Lien” shall have the meaning assigned to such term in Section 6.02.

“Permitted Prior Lien” shall have the meaning assigned to such term in
Section 3.19(b).

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the principal amount of such refinancing,
refunding, extending, renewing or replacing Indebtedness is not greater than the
principal amount of such Refinanced Indebtedness plus the amount of any premiums
or penalties and accrued and unpaid interest paid thereon and reasonable fees
and expenses, in each case associated with such refinancing, refunding,
extension, renewal or replacement, (b) such refinancing, refunding, extending,
renewing or replacing Indebtedness has a final maturity that is no sooner than,
and a weighted average life to maturity that is no shorter than, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any Guarantees thereof are
subordinated to the Obligations, such refinancing, refunding, extending,
renewing or replacing Indebtedness and any Guarantees thereof remain so
subordinated on terms no less favorable to the Lenders, (d) no persons other
than the obligors in respect of such Refinanced Indebtedness immediately prior
to such refinancing, refunding, extending, renewing or replacing shall be the
obligors on such refinancing, refunding extending, renewing or replacing
Indebtedness and (e) such refinancing, refunding, extending, renewing or
replacing Indebtedness contains covenants and events of default and is benefited
by Guarantees, if any, which, taken as a whole, are determined in good faith by
a Financial Officer of the Borrower to be no less favorable to the Borrower or
any applicable Subsidiary and the Lenders in any material respect than the
covenants and events of default or Guarantees, if any, in respect of such
Refinanced Indebtedness.

“Permitted Reinvestment Proceeds” has the meaning specified for such term in the
definition of “Net Cash Proceeds.”

“Person” and “person” shall mean any natural person, institution, sole
proprietorship, unincorporated organization, public benefit corporation,
corporation, trust, business trust, joint venture, joint stock company,
association, company, limited liability company, partnership, Governmental
Authority or other entity.

“PJM Receivables” shall mean the amounts receivable by the Borrower from PJM
Interconnection, L.L.C. which are pledged as collateral under the terms of a Gas
Supply Security Agreement.

 

16



--------------------------------------------------------------------------------

“Pledge and Security Agreement” shall mean the Pledge and Security Agreement
dated as of December 7, 2005 among the Pledgor, the Borrower and the Collateral
Agent.

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement and the Pledge and Security Agreement.

“Pledgor” shall mean LSP Ontelaunee Holding, LLC, a limited liability company
duly organized under the laws of Delaware.

“Prepayment Fee” shall have the meaning assigned to such term in
Section 2.12(g).

“Pro Rata Portion” shall mean, when used in reference to a Lender, the Term
Loans held by such Lender as a percentage of the aggregate of all Term Loans and
Second Lien Term Loans.

“Prime Rate” shall mean the rate of interest per annum publicly quoted from time
to time by The Wall Street Journal as the “base rate” on corporate loans posted
by at least 75% of the nation’s 30 largest banks (or, if The Wall Street Journal
ceases quoting a prime rate of the type described, the highest per annum rate of
interest published by the Board in Federal Reserve statistical release H.15
(519) entitled “Selected Internet Rates” as the bank prime loan rate or its
equivalent); each change in the Prime Rate shall be effective as of the opening
of business on the date such change is publicly announced as being effective.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually available.

“Project” shall mean the 560 MW combined-cycle natural gas-fired power
generation plant located in Ontelaunee Township, Pennsylvania.

“PUHCA 2005” shall mean the public Utility Holding Company Act of 2005, as
amended from time to time.

“Real Property” shall mean all real property owned or leased from time to time
by the Borrower and any Subsidiaries.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any taking under power of eminent domain
or by condemnation or similar proceeding of or relating to any property or asset
of the Borrower, the Borrower or any Subsidiary (excluding, in each case,
business interruption insurance claims).

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

17



--------------------------------------------------------------------------------

“Rejected Excess Cash Prepayment Amount” shall have the meaning assigned to such
term in Section 2.12(d).

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, seepage, emission, leaking, pumping,
injection, pouring, emptying, deposit, disposal, discharge, dispersal, dumping,
escaping, leaching, or migration into, onto or through the environment.

“Required Lenders” shall mean, at any time, Lenders having Term Loans and unused
Term Loan Commitments representing at least a majority of the sum of all Term
Loans and unused Term Loan Commitments outstanding at such time.

“Required Prepayment Percentage” shall mean (a) in the case of any Equity
Issuance, 50%; (b) in the case of prepayments from Excess Cash Flow pursuant to
Section 2.12(d) for the period from the date hereof through and including
December 31, 2008, 65%, and (c) in all other cases, 100%; provided however, that
pursuant to Section 2.12(b), the Required Prepayment Percentage shall not be
applicable to a Permitted Holders Equity Issuance; provided, further, that if,
on or before December 31, 2008, Borrower has (i) extended the CS Heat Rate Call
Option on substantially similar (or better in the aggregate) terms, as certified
by a Responsible Officer of the Borrower, and accepted by the Administrative
Agent, acting reasonably or (ii) entered into a Heat Rate Call Option on
substantially similar (or better in the aggregate) terms to the CS Heat Rate
Call Option, as certified by a Responsible Officer of the Borrower, and accepted
by the Administrative Agent, acting reasonably, with a Heat Rate Call
Counterparty, then such percentage in respect of prepayments from Excess Cash
Flow pursuant to Section 2.12(d) shall be, for the period from and after
December 31, 2008 until the termination of such CS Heat Rate Call Option or Heat
Rate Call Option respectively described in clause (i) or (ii) of this paragraph,
65%.

“Requirement of Law” shall mean as to any person, the governing documents of
such person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such person or any of its Real Property or personal property.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restatement Date” shall mean May 5, 2006.

 

18



--------------------------------------------------------------------------------

“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to, the Equity Interests of
the Borrower or any Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, defeasance, retirement, acquisition, cancellation or
termination of the Equity Interests of the Borrower or any Subsidiary or (c) any
option, warrant or other right to acquire the Equity Interests of the Borrower
or any Subsidiary.

“Retained Distributable Cash” shall have the meaning assigned to such term in
Section 6.06.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Second Lien Affiliate Credit Support Reimbursement Limit” shall have the
meaning given to the term “Affiliate Credit Support Reimbursement Limit” in the
Second Lien Credit Agreement.

“Second Lien Collateral Agent” shall have the meaning given to the term
“Collateral Agent” in the Second Lien Collateral Agent.

“Second Lien Credit Agreement” shall mean that certain Second Lien Credit
Agreement dated as of the Restatement Date, among the Borrower, the lenders from
time to time party thereto, and the agents from time to time party thereto.

“Second Lien Lenders” shall have the meaning given to the term “Lenders” in the
Second Lien Credit Agreement.

“Second Lien Loan Documents” shall have the meaning given to the term “Loan
Documents” in the Second Lien Credit Agreement.

“Second Lien Pledge and Security Agreement” shall mean that certain Second Lien
Pledge and Security Agreement dated as of the Restatement Date among the
Pledgor, the Borrower and the Second Lien Collateral Agent.

“Second Lien Term Loans” shall have the meaning given to the term “Term Loans”
in the Second Lien Credit Agreement.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“securities account” shall have the meaning assigned to such term in the UCC.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Security Documents” shall mean the Guarantee and Collateral Agreement, the Lien
Subordination Agreement, the Pledge and Security Agreement, the Mortgages, the
Control Agreement, the Intercreditor Agreement and each of the other security
agreements, pledges, mortgages, consents and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.09, 5.10, 6.01 or 6.02.

 

19



--------------------------------------------------------------------------------

“Site” shall mean the real property on which the Project is located as more
fully described in the Mortgages.

“SPC” shall have the meaning assigned to such term in Section 9.04(j).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Term Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Eurodollar Term Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” or “Subsidiary Guarantor” shall mean any subsidiary of the Borrower
as set forth in Schedule 1.01(b).

“Survey” shall mean that certain ALTA/ACSM Land Title Survey prepared by
Stackhouse Bensinger Inc., at Filename 1284-001-ALTA, Reference Number 00-636,
dated September 8, 2005, as revised on September 21, 2005, and any supplement or
update thereto.

“Syndication Agent” shall have the meaning assigned to such term in the
preamble.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make any payment (other than on account
of a permitted purchase by it of any Equity Interest or Restricted Indebtedness)
the amount of which is determined by reference to the price or value at any time
of any Equity Interest; provided that no phantom stock or similar plan providing
for payments only to current or former directors, officers or employees of the
Borrower or the Subsidiaries (or to their heirs or estates) shall be deemed to
be a Synthetic Purchase Agreement.

 

20



--------------------------------------------------------------------------------

“Tax Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Tax Distribution Amount” means, for the applicable Tax Fiscal Quarter in
respect of a Tax Payment Date, an amount that, when combined with all prior Tax
Distribution Amounts for all prior Tax Fiscal Quarters is equal to the sum of
the following calculations for the applicable Tax Fiscal Quarter in respect of
such Tax Payment Date (calculated on an estimated basis as certified by a
Financial Officer of the Borrower) and all prior Tax Fiscal Quarters (calculated
on an estimated basis as certified by a Financial Officer of the Borrower):
(1) the product of (i) the Effective Tax Rate for the relevant Tax Fiscal
Quarter and (ii) the excess, if any, of (A) the taxable income of Borrower for
such Tax Fiscal Quarter over (B) the tax losses, deductions and loss
carryforwards of Borrower for such Tax Fiscal Quarter or any prior Tax Fiscal
Quarter, to the extent such losses, deductions or loss carryforwards did not
reduce the taxable income of Borrower in a prior Tax Fiscal Quarter, minus
(2) the refunds, savings or tax credits of Borrower in such Tax Fiscal Quarter
or any prior Tax Fiscal Quarter, to the extent such refunds, savings or tax
credits did not reduce the Tax Distribution Amount in a prior Tax Fiscal
Quarter, in each case of (1) and (2) above, determined as if Borrower was a
corporate entity separate from Pledgor and its Affiliates and giving due regard
to any limitations on the carryforward of capital losses, net operating losses
and other tax attributes that would apply to Borrower if it were a corporation.

“Tax Fiscal Quarter” means, in respect of each Tax Payment Date in April, June,
September and December, the three (3) month period ending on the last day of
March, June, September or December, respectively.

“Tax Payment Date” shall mean, in respect of each April, June, September and
December, the 15th day of such month.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“Term Loan Commitment” shall mean $100,000,000 and, with respect to each Lender,
the commitment, if any, of such Lender to make Term Loans hereunder as set forth
on the Lender Addendum delivered by such Lender, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Term Loan Commitment, as
applicable, as the same may be reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.

“Term Loan Maturity Date” shall mean the date that is three (3) years following
the Restatement Date.

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01.

“Title Exceptions” shall mean those exceptions and other matters listed in the
Title Policy, or in any unconditional and irrevocable commitment to issue such
Title Policy.

“Title Insurer” shall mean Fidelity National Title Insurance Company.

 

21



--------------------------------------------------------------------------------

“Title Policy” means that certain policy of the title insurance issued by the
Title Insurer dated as of the December 28, 2005, including all amendments
thereto, endorsements thereof (including the date-down endorsement required to
be delivered on the Restatement Date as provided in Section 4.01(r)), and
substitutions or replacements therefor.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
(b) the initial borrowings hereunder and the use of proceeds thereof, (c) the
granting of Liens pursuant to the Security Documents and (d) any other
transactions related to or entered into in connection with any of the foregoing.

“Type”, when used in respect of any Term Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Term Loan or on the Term Loans
comprising such Borrowing is determined. For purposes hereof, the term “Rate”
shall include the Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code.

“wholly owned subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, controlled or held by such person or one or
more wholly owned subsidiaries of such person or by such person and one or more
wholly owned subsidiaries of such person; a “wholly owned Subsidiary” shall mean
any wholly owned subsidiary of the Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. The words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all rights and interests in tangible and intangible assets and
properties of any kind whatsoever, whether real, personal or mixed, including
cash, securities, Equity Interests, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any definition of, or reference to, any Loan
Document or any other agreement, instrument or document in this Agreement shall
mean such Loan Document or other agreement, instrument or document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments,

 

22



--------------------------------------------------------------------------------

restatements, supplements or modifications set forth herein) and (b) all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the Restatement Date on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders. This Agreement restates
and replaces, in its entirety, the Original First Lien Credit Agreement; any
reference in any of the Loan Documents to the Credit Agreement shall mean this
Agreement.

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may be classified and referred to by
Type (e.g., a “Eurodollar Borrowing”).

ARTICLE II.

The Loans

SECTION 2.01. Commitments. Pursuant to the Original First Lien Credit Agreement
the Lenders thereunder made a Term Loan to the Borrower on the Closing Date in
an aggregate principal amount equal to $125,000,000. Amounts repaid or prepaid
in respect of Term Loans may not be reborrowed. The parties hereto agree that
the amounts disbursed under the Original First Lien Credit Agreement (as such
amounts may be reduced) shall be deemed outstanding under this Agreement.

SECTION 2.02. [Intentionally Omitted.]

SECTION 2.03. [Intentionally Omitted.]

SECTION 2.04. Repayment of Term Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Term Loan of such Lender made to the
Borrower on the Term Loan Maturity Date, together with accrued and unpaid
interest and Fees on the principal amount to be paid to but excluding the date
of prepayment.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Term Loan made by such Lender to the Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Term Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of the sum received by the Administrative Agent
hereunder from the Borrower or any Guarantor and each Lender’s share thereof.

 

23



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section shall be conclusive evidence of the existence and
amounts of the obligations therein recorded absent manifest error; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Term Loans made to the Borrower in
accordance with the terms of this Agreement. Promptly following the completion
of each month after the Restatement Date, the Administrative Agent shall render
to the Borrower a monthly accounting of transactions with respect to the Term
Loans setting forth the balance of the accounts for such immediately preceding
month.

(e) Any Lender may request that Term Loans made by it hereunder be evidenced by
a promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent.
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive such a promissory note, the interests represented by
such note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 9.04) be subject to the terms and conditions
of this Agreement.

SECTION 2.05. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for its own account, the fees in the amounts and at the times from time to time
agreed to in writing by the Borrower (or any Affiliate) and the Administrative
Agent, including pursuant to the Fee Letter (the “Administrative Agent Fees”).

(b) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.06. Interest on Term Loans. (a) Subject to the provisions of
Section 2.07, the Term Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when the Alternate Base Rate is determined by
reference to the Prime Rate and over a year of 360 days at all other times) at a
rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

(b) Subject to the provisions of Section 2.07, the Term Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Interest on each Term Loan shall be payable on the Interest Payment Dates
applicable to such Term Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

24



--------------------------------------------------------------------------------

SECTION 2.07. Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Borrower shall on written demand from the
Administrative Agent (or the Administrative Agent acting at the direction of the
Required Lenders) pay interest, to the extent permitted by law, on all
Obligations at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when the
Alternate Base Rate is determined by reference to the Prime Rate, and over a
year of 360 days at all other times) equal to the rate that would be applicable
to such Obligations plus 2.00%.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that prior to the commencement of any Interest Period for a Eurodollar Borrowing
(a) the Administrative Agent shall have determined that adequate and reasonable
means do not exist for determining the Adjusted LIBO Rate for such Interest
Period or (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Term Loans
included in such Borrowing for such Interest Period, the Administrative Agent
shall, as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing and
(ii) any Interest Period election that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective. Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.

SECTION 2.09. Termination of Term Loan Commitments. All Term Loan Commitments
shall automatically terminate on the Restatement Date.

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
via hand delivery or fax or e-mail PDF delivery (a) not later than 1:00 p.m.,
New York City time, one Business Day prior to conversion, to convert any
Eurodollar Borrowing of the Borrower into an ABR Borrowing, (b) not later than
1:00 p.m., New York City time, three Business Days prior to conversion or
continuation, to convert any ABR Borrowing of the Borrower into a Eurodollar
Borrowing for an Interest Period designated by the Borrower, to provide that any
Term Loan be made as a Eurodollar Borrowing or to continue any Eurodollar
Borrowing of the Borrower as a Eurodollar Borrowing for an additional Interest
Period designated by the Borrower and (c) not later than 10:00 a.m., New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing of the Borrower to another
permissible Interest Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Term Loans comprising
the converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

25



--------------------------------------------------------------------------------

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Term Loan of such
Lender resulting from such conversion and reducing the Term Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Term Loan (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

(vii) after the occurrence and during the continuance of a Default or Event of
Default, no outstanding Term Loan may be converted into, or continued as, a
Eurodollar Term Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (A) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (B) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(C) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (D) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted or continued into an ABR Borrowing.

SECTION 2.11. Prepayment. (a) The Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, upon at least
three Business Days’ prior written or fax or e-mail PDF notice (or telephone
notice promptly confirmed by written or fax or e-mail PDF notice) in the case of
Eurodollar Term Loans, or written or fax or e-mail PDF notice (or telephone
notice promptly confirmed by written or fax or e-mail PDF

 

26



--------------------------------------------------------------------------------

notice) at least one Business Day prior to the date of prepayment in the case of
ABR Term Loans, to the Administrative Agent before 1:00 p.m., New York City
time; provided, however, that each partial prepayment shall be in an amount that
is an integral multiple of $100,000 and not less than $1,000,000.

(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid (or being
offered to be prepaid, as applicable), shall be irrevocable and shall commit the
Borrower to prepay such Borrowing by the amount stated therein on the date
stated therein; provided that a notice of prepayment may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified date) if such condition is not satisfied. All
prepayments under this Section 2.11 shall be subject to Section 2.15. All
principal payments under this Section 2.11 shall be without premium or penalty
and shall be accompanied by accrued and unpaid interest and Fees on such
principal amount to be prepaid to but excluding the date of payment.

SECTION 2.12. Mandatory Prepayments; Change of Control Prepayments. (a) Not
later than the fifth Business Day following the completion of any Asset Sale or
not later than the tenth Business Day following the occurrence of any Recovery
Event and, in each case, the receipt of Net Cash Proceeds resulting therefrom,
the Borrower shall, apply the Required Prepayment Percentage of such Net Cash
Proceeds received with respect thereto to prepay outstanding Term Loans in
accordance with Section 2.12(f).

(b) In the event and on each occasion that an Equity Issuance other than a
Permitted Holders Equity Issuance occurs, the Borrower shall, substantially
simultaneously with (and in any event not later than the fifth Business Day next
following) the occurrence of such Equity Issuance other than a Permitted Holders
Equity Issuance and the receipt of Net Cash Proceeds resulting therefrom, apply
the Required Prepayment Percentage of such Net Cash Proceeds therefrom to prepay
outstanding Term Loans in accordance with Section 2.12(f).

(c) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or other incurrence of Indebtedness
of any Loan Party or any subsidiary of a Loan Party (other than Indebtedness
permitted pursuant to Section 6.01), the Borrower shall, substantially
simultaneously with (an in any event not later than the fifth Business Day next
following) the receipt of such Net Cash Proceeds by such Loan Party or such
subsidiary subject to Section 2.11(b), apply an amount equal to the Required
Prepayment Percentage of such Net Cash Proceeds to prepay outstanding Term Loans
in accordance with Section 2.12(f); provided that nothing in this
Section 2.12(c) shall be construed as permitting the issuance or other
incurrence of Indebtedness except as otherwise permitted under Section 6.01.

(d) No later than 45 days after the end of each fiscal quarter of the Borrower,
commencing on the fiscal quarter ending on September 30, 2006, the Borrower
shall:

(i) offer to each Lender to prepay such Lender’s outstanding Term Loans (on a
ratable basis with any offer required to be made to the Second Lien Lenders
pursuant to the Second Lien Credit Agreement) in accordance with
Section 2.12(f), in an aggregate principal amount offered that equals the
Required

 

27



--------------------------------------------------------------------------------

Prepayment Percentage of Excess Cash Flow for the fiscal quarter then ended (it
being understood and agreed that the calculation of Excess Cash Flow for the
fiscal quarter ending September 30, 2006 shall be measured for the period
beginning with the Second Lien Closing Date and ending on September 30, 2006)
(the sum of amounts offered for prepayment under this Section 2.12(d) but
rejected, together with amounts offered for prepayment under Section 2.12(d) of
the Second Lien Credit Agreement but rejected, collectively, the “Rejected
Excess Cash Prepayment Amount”); and

(ii) prepay each Lender’s outstanding Term Loans in accordance with
Section 2.12(f), in an aggregate principal amount equal to Retained
Distributable Cash applicable to the first fiscal quarter of the period of four
fiscal quarters then ending; provided, however, that no prepayment shall be
required under this Section 2.12(d)(ii) until such time that four consecutive
fiscal quarters of the Borrower shall have elapsed and the Borrower shall have
failed to deliver to the Administrative Agent the certification in Section 6.06
permitting the Borrower to make a Restricted Payment of Retained Distributable
Cash.

(e) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.12, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least 5 Business Days’ prior written notice of such prepayment (and the
Administrative Agent shall promptly provide the same to each Lender). Each
notice of prepayment shall specify the prepayment date, the Type of each Term
Loan being prepaid (or being offered to be prepaid, as applicable) and the
principal amount of each Term Loan (or portion thereof) to be prepaid (or being
offered to be prepaid, as applicable). All prepayments of Borrowings pursuant to
this Section 2.12 shall be subject to Section 2.15, but shall otherwise be
without premium or penalty.

(f) Mandatory prepayments under paragraphs (a), (b), (c) and (d) of this Section
shall be applied to prepay outstanding Term Loans (and the corresponding accrued
and unpaid interest and Fees on the principal amount of Term Loans so prepaid),
with any remaining amounts following such application being retained by the
Borrower. Each offer to a Lender to prepay its Term Loans under paragraph (d)(i)
of this Section 2.12 shall be in writing and shall be in an amount that
corresponds to such Lender’s Pro Rata Portion of the total amount offered to be
prepaid under such paragraph. Each Lender shall respond to Borrower in writing
to each such offer within ten (10) Business Days of receipt thereof; provided,
however, that if any Lender does not so respond, such offer shall be deemed
rejected. Each mandatory prepayment under paragraphs (a), (b), (c) and (d)(ii)
of this Section 2.12 shall be applied by the Administrative Agent to reduce the
Term Loans of each Lender in an amount that corresponds to such Lender’s Pro
Rata Portion of the total amount prepaid.

(g) If a Change of Control shall occur, the Borrower shall be obligated to make
an offer to prepay (the “Change of Control Offer”) each Lender’s outstanding
Term Loans at a prepayment price (the “Change of Control Prepayment Price”)
equal to such Lender’s outstanding Term Loans, without premium or penalty,
together accrued and unpaid interest, if any, on such principal amount to be
prepaid to but excluding the Change of Control Payment

 

28



--------------------------------------------------------------------------------

Date (as defined below) in accordance with the procedures that follow. Within 30
days of the occurrence of a Change of Control, the Borrower shall send by
first-class mail, postage prepaid, to the Administrative Agent a notice stating
(i) that the Change of Control Offer is being made pursuant to this
Section 2.12(g) and that all Term Loans offered for prepayment will be accepted
for prepayment; (ii) the Change of Control Prepayment Price and the prepayment
date (which shall be a Business Day no earlier than 30 days nor later than 45
days from the date such notice is mailed (the “Change of Control Payment
Date”)); (iii) that any Term Loan not prepaid shall continue to accrue interest;
(iv) that, unless the Borrower defaults in the payment of the Change of Control
Prepayment Price, any Term Loans accepted for prepayment pursuant to the Change
of Control Offer shall cease to accrue interest after the Change of Control
Payment Date; and (v) any other procedures that a Lender must follow to accept a
Change of Control Offer or effect withdrawal of such acceptance. On the Change
of Control Payment Date, the Borrower shall (A) accept for payment Term Loans or
portions thereof prepaid pursuant to the Change of Control Offer, (B) deposit
with the Administrative Agent an amount in dollars sufficient to pay the Change
of Control Prepayment Price of all Term Loans or portions thereof that have
accepted the prepayment and (C) deliver to the Administrative Agent an officers’
certificate stating the amount of the Term Loans or portions thereof prepaid by
the Borrower. The Administrative Agent shall promptly mail to each Lender that
has so accepted payment in an amount equal to the principal amount for such Term
Loans, and if requested by any Lender, the Borrower shall execute and issue, and
the Administrative Agent shall promptly mail to such Lender, a new promissory
note equal in principal amount to any portion of the Term Loans held by such
Lenders that has not been so prepaid in accordance with this Section.

SECTION 2.13. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or the Administrative Agent (except any such reserve
requirement which is reflected in the Adjusted LIBO Rate), or

(ii) impose on any Lender, the Administrative Agent or the London interbank
market any other condition affecting this Agreement or Eurodollar Term Loans
made by such Lender,

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Term Loan (or of maintaining its
obligation to make any such Term Loan) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount reasonably deemed by such Lender or the
Administrative Agent to be material, then the Borrower will pay to such Lender
or the Administrative Agent, as the case may be, upon demand such additional
amount or amounts as will compensate such Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Administrative Agent shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on such Lender’s or the Administrative Agent’s
capital or on the capital of such Lender’s or the

 

29



--------------------------------------------------------------------------------

Administrative Agent’s holding company, if any, as a consequence of this
Agreement or the Term Loans made by such Lender to a level below that which such
Lender or the Administrative Agent or such Lender’s or the Administrative
Agent’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Administrative Agent’s policies and the
policies of such Lender’s or the Administrative Agent’s holding company with
respect to capital adequacy) by an amount deemed by such Lender or the
Administrative Agent to be material, then from time to time the Borrower shall
pay to such Lender or the Administrative Agent, as the case may be, such
additional amount or amounts as will compensate such Lender or the
Administrative Agent or such Lender’s or the Administrative Agent’s holding
company for any such reduction suffered.

(c) A certificate of the Lender or the Administrative Agent setting forth the
amount or amounts necessary to compensate such Lender or the Administrative
Agent or its holding company, as applicable, as specified in paragraph (a) or
(b) of this Section and showing the basis of the computation shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or the Administrative Agent, as the case may be, the
amount or amounts shown as due on any such certificate delivered by it within 10
Business Days after its receipt of the same.

(d) Failure or delay on the part of any Lender or the Administrative Agent to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Administrative Agent’s right to demand such compensation;
provided that the Borrower shall not be under any obligation to compensate any
Lender or the Administrative Agent under paragraph (a) or (b) above for
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request if such Lender or the Administrative Agent
knew or could reasonably have been expected to know of the circumstances giving
rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. The
protection of this Section shall be available to each Lender and the
Administrative Agent regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.

SECTION 2.14. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or to continue to fund or maintain any Eurodollar Term Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Term Loan, then, unless such Lender is able to make or to continue to fund or to
maintain such Eurodollar Term Loan at another branch or office of such Lender
without, in such Lender’s reasonable opinion, adversely affecting it or its Term
Loans or the income obtained therefrom, by written notice to the Borrower and to
the Administrative Agent:

(i) such Lender may declare that Eurodollar Term Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Term Loans will not thereafter
(for such duration) be converted into Eurodollar Term Loans), whereupon any
request for a

 

30



--------------------------------------------------------------------------------

Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Term Loan (or a request
to continue an ABR Term Loan as such for an additional Interest Period or to
convert a Eurodollar Term Loan into an ABR Term Loan, as the case may be),
unless such declaration shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Term Loans made by
it be converted to ABR Term Loans, in which event all such Eurodollar Term Loans
shall be automatically converted to ABR Term Loans as of the effective date of
such notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Term Loans that would have been made by such Lender or the
converted Eurodollar Term Loans of such Lender shall instead be applied to repay
the ABR Term Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Term Loans. Any such conversion of a Eurodollar
Term Loan under (i) above shall be subject to Section 2.15.

(b) For purposes of this Section 2.14, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Term Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Term Loan; in all other cases such notice shall be effective on the
date of receipt by the Borrower.

SECTION 2.15. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Term
Loan prior to the end of the Interest Period in effect therefor, (ii) the
conversion of any Eurodollar Term Loan to an ABR Term Loan, or the conversion of
the Interest Period with respect to any Eurodollar Term Loan, in each case other
than on the last day of the Interest Period in effect therefor or (iii) any
Eurodollar Term Loan to be made by such Lender (including any Eurodollar Term
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Term Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (A) its cost of obtaining funds for the Eurodollar Term Loan that is
the subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Term Loan over (B) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.15 shall be delivered to the Borrower and shall be
conclusive absent manifest error.

 

31



--------------------------------------------------------------------------------

SECTION 2.16. Pro Rata Treatment. Except as required under Section 2.14 and
under Section 2.12, each Borrowing, each payment or prepayment of principal of
any Borrowing, each payment of interest or Fees on the Term Loans, each
reduction of the Term Loan Commitments and each conversion of any Borrowing to
or continuation of any Borrowing as a Borrowing of any Type shall be allocated
pro rata among the Lenders in accordance with their respective applicable Term
Loan Commitments (or, if such Term Loan Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Term Loans). Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole dollar amount.

SECTION 2.17. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Term Loan as a result of which the unpaid principal portion of its Term Loans
shall be proportionately less than the unpaid principal portion of the Term
Loans of any other Lender, it shall be deemed simultaneously to have purchased
from such other Lender at face value, and shall promptly pay to such other
Lender the purchase price for, a participation in the Term Loans of such other
Lender, so that the aggregate unpaid principal amount of the Term Loans and
participations in Term Loans held by each Lender shall be in the same proportion
to the aggregate unpaid principal amount of all Term Loans then outstanding as
the principal amount of its Term Loans prior to such exercise of banker’s lien,
setoff or counterclaim or other event was to the principal amount of all Term
Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.17 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Term Loan deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Term Loan directly to the Borrower
in the amount of such participation.

SECTION 2.18. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in immediately available dollars, without
setoff, defense or counterclaim. Each payment shall be made to the
Administrative Agent at its offices at 280 Park Avenue, New York, NY 10017.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

32



--------------------------------------------------------------------------------

SECTION 2.19. Taxes

(a) Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes, unless required by applicable law. If any Indemnified Taxes or Other
Taxes are required to be withheld or deducted from such payments, then (i) the
sum payable by the Borrower shall be increased as necessary so that after all
required deductions or withholding (including deductions or withholdings
applicable to additional sums payable under this Section) the Administrative
Agent or such Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or such
other Loan Party shall make (or cause to be made) such deductions and (iii) the
Borrower or such other Loan Party shall pay (or cause to be paid) the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law. In addition, the Borrower or any other Loan Party hereunder
shall pay (or cause to be paid) any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(b) The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, or any of their respective Affiliates, on or with
respect to any payment by or on account of any obligation of the Borrower or any
Loan Party hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability, showing
the basis and calculation thereof, delivered to the Borrower by a Lender, or by
the Administrative Agent on its behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(c) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
pursuant to Section 2.19(a), the Borrower shall deliver (or cause to be
delivered) to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) If a Lender or the Administrative Agent receives a refund, which in its
reasonable discretion is attributable to any Indemnified Taxes or Other Taxes as
to which it has been indemnified by the Borrower or other Loan Party, it shall
within 30 days from the date of such receipt pay over such refund to the
relevant Borrower or Loan Party, net of all out-of-pocket expenses of such
Lender or the Administrative Agent and without interest (other than interest
paid by the relevant Governmental Authority with respect to such refund, so as
to leave such Lender or the Administrative Agent, as the case may be, in no
worse position as it would have been without the imposition of such Indemnified
Taxes or other Taxes).

 

33



--------------------------------------------------------------------------------

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower or other
Loan Party is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the reasonable written request of the
Borrower, such properly completed and duly executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided that such documentation is not unduly burdensome on
such Lender. In addition, each Foreign Lender shall furnish on or before it
becomes a party to the Agreement either (i) two accurate and complete duly
executed U.S. Internal Revenue Service Form W-8BEN (or successor form) or
(ii) an accurate and complete U.S. Internal Revenue Service Form W-8ECI (or
successor form), certifying, in either case, to such Foreign Lender’s legal
entitlement to an exemption from or reduction in U.S. federal withholding tax
with respect to all interest payments hereunder; provided that any Foreign
Lender that is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code and is relying on the so-called “portfolio interest exemption” shall also
furnish a “Non-Bank Certificate” in the form of Exhibit I together with a Form
W-8BEN. Any Lender providing forms or other documentation pursuant to
Section 2.19 shall provide new copies of the applicable forms on or before the
date such forms expire or become obsolete and shall promptly notify the Borrower
or the Administrative Agent if any form or other documentation previously
submitted becomes incorrect. Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

(f) Any Lender that is a United States person, as defined in Section 7701(a)(30)
of the Internal Revenue Code, shall deliver to the Borrower (with a copy to the
Administrative Agent) two accurate and complete original signed copies of
Internal Revenue Service Form W-9, or any successor form that such person is
entitled to provide at such time in order to comply with United States back-up
withholding requirements.

(g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.19 shall survive the payment in full of all amounts due hereunder.

SECTION 2.20. Assignment of Term Loans Under Certain Circumstances;
Non-Consenting Lenders; Duty to Mitigate. (a) In the event (i) any Lender
delivers a certificate requesting compensation pursuant to Section 2.13,
(ii) any Lender delivers a notice described in Section 2.14, (iii) the Borrower
is required to pay any additional amount to any Lender or to any Governmental
Authority or the Administrative Agent on account of any Lender pursuant to
Section 2.19 or (iv) any Lender refuses to execute a proposed amendment,
modification or waiver of this Agreement requested by the Borrower which
requires the consent of Lenders (other than the Required Lenders) to become
effective (and which is approved by at least the Required Lenders), the Borrower
may, at its sole expense and effort (including with respect to the processing
and recordation fee referred to in Section 9.04(b)), upon notice to such Lender
and the Administrative Agent, require such Lender to transfer and assign,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all of its interests, rights and obligations under this
Agreement to an assignee that shall assume such assigned obligations and, in the
case of replacements of Lenders pursuant to clause (iv) of this Section, that
shall agree to execute such proposed amendment, modification or waiver (which
assignee

 

34



--------------------------------------------------------------------------------

may be another Lender, if a Lender accepts such assignment); provided that
(A) such assignment shall not conflict with any law, rule or regulation or order
of any court or other Governmental Authority having jurisdiction, (B) solely
with respect to replacements of Lenders pursuant to clauses (i), (ii) or
(iii) of this Section, the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, and (C) the Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Term Loans of such Lender plus all Fees (including any applicable Prepayment
Fees) and other amounts accrued for the account of such Lender hereunder
(including any amounts under Section 2.13 and Section 2.15); provided further
that, if prior to any such transfer and assignment the circumstances or event
that resulted in such Lender’s claim for compensation under Section 2.13 or
notice under Section 2.14 or the amounts payable pursuant to Section 2.19, as
the case may be, cease to cause such Lender to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.14, or cease to result
in amounts being payable under Section 2.19, as the case may be (including as a
result of any action taken by such Lender pursuant to paragraph (b) below), or
if such Lender shall waive its right to claim further compensation under
Section 2.13 in respect of such circumstances or event or shall withdraw its
notice under Section 2.14 or shall waive its right to further payments under
Section 2.19 in respect of such circumstances or event, as the case may be, then
such Lender shall not thereafter be required to make any such transfer and
assignment hereunder. Each Lender agrees that if the Borrower exercises its
rights of assignment under this paragraph, it shall promptly execute and deliver
all agreements and documentation necessary to effectuate such assignment as set
forth in Section 9.04. In connection with any such replacement, if the replaced
Lender does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement within five Business Days of the date on which the replacement
Lender executes and delivers such Assignment and Acceptance to the replaced
Lender, then such replaced Lender shall be deemed to have executed and delivered
such Assignment and Acceptance and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or other
documentation on behalf of such replaced Lender.

(b) If (i) any Lender shall request compensation under Section 2.13, (ii) any
Lender delivers a notice described in Section 2.14 or (iii) the Borrower is
required to pay any additional amount to any Lender or to any Governmental
Authority or to the Administrative Agent on account of any Lender, pursuant to
Section 2.19, then such Lender shall use reasonable efforts (which shall not
require such Lender to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (A) to file any certificate or document reasonably
requested in writing by the Borrower or (B) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.13 or enable it to withdraw its notice pursuant to
Section 2.14 or would reduce amounts payable pursuant to Section 2.19, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.

 

35



--------------------------------------------------------------------------------

ARTICLE III.

Representations and Warranties

The Borrower represents and warrants to the Arranger, the Administrative Agent,
the Collateral Agent, the Syndication Agent and each of the Lenders, as of the
Restatement Date, that:

SECTION 3.01. Organization; Powers. The Borrower and each of the Subsidiaries
listed on Schedule 3.08, if any, (a) is duly organized or formed, validly
existing and (to the extent such concept is applicable) in good standing under
the laws of the jurisdiction of its organization or formation, except, with
respect to any Subsidiaries, where the failure to be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (b) has all requisite power and authority, and the
legal right, to own and operate its property and assets, to lease the property
it operates as lessee and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect and (d) has the
power and authority, and the legal right, to execute, deliver and perform its
obligations under (in each case to the extent that it is a party thereto) this
Agreement, each of the other Loan Documents and each other agreement or
instrument contemplated hereby or thereby to which it is or will be a party,
including, in the case of the Borrower, to borrow hereunder, in the case of each
Loan Party, to grant the Liens contemplated to be granted by it under the
Security Documents and, in the case of each Subsidiary Guarantor, if any, to
Guarantee the Obligations as contemplated by the Guarantee and Collateral
Agreement, if any.

SECTION 3.02. Authorization; No Conflicts. The Transactions (a) have been duly
authorized by all requisite corporate, partnership or limited liability company
and, if required, stockholder, partner or member action and (b) will not
(i) violate (A) any provision of material law, statute, rule or regulation
applicable to it, (B) any provision of the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
Subsidiary, (C) any material order of any Governmental Authority or arbitrator
applicable to it or (D) after giving effect to the Transactions, any provision
of any indenture, material agreement or other material instrument to which the
Borrower or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, material agreement or
other material instrument or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any Subsidiary (other than Liens created under the
Security Documents and the Liens securing obligations under the Second Lien
Credit Agreement, on a second priority basis).

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan

 

36



--------------------------------------------------------------------------------

Party enforceable against such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority is required in connection with the Transactions, except
for such (a) as have been made or obtained and are in full force and effect, and
(b) that, if not obtained and kept in full force and effect, would not
reasonably be expected to cause a Material Adverse Effect.

SECTION 3.05. Financial Statements. The financial statements delivered by
Borrower pursuant to Section 4.10(h) (a) have been prepared in good faith by the
Borrower, in accordance with GAAP (but for the absence of footnotes), (b) are
based on the best information available to the Borrower after due inquiry as of
the date of delivery thereof, and (c) present fairly in all material respects
the financial position of the Borrower as of such date.

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred since December 31, 2005 that has caused, or could reasonably be
expected to cause, a Material Adverse Effect.

SECTION 3.07. Location and Title to Properties.

(a) Schedule 3.07 lists all of the material Real Property owned by the Borrower
and its Subsidiaries as of the Restatement Date and such property is the only
property material to the ownership, conduct, use, maintenance and operation of
the Project by the Borrower and its Subsidiaries. None of the Real Property set
forth on Schedule 3.07 is leased.

(b) Each of the Borrower and its Subsidiaries, if any, has good and insurable
title to the Mortgaged Property, free and clear of all Liens except Permitted
Liens.

(c) Each parcel of Mortgaged Property has adequate rights of access to public
ways to permit the Mortgaged Property to be used for its intended purpose,
except where the failure to have such rights, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. Subsidiaries. As of the Restatement Date, the Borrower has no
Subsidiaries. Borrower has conducted no business other than the acquisition,
ownership and operation of the Project.

SECTION 3.09. Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or by or before any arbitrator or
Governmental Authority now pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary, any business,
property or rights of any such person or the Project (i) that involve any Loan
Document or the Transactions, (ii) except as set forth on Schedule 3.09, or
(iii) as to which, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

(b) None of the Borrower or any of the Subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
The Borrower has obtained each Environmental Permit and other material approval,
consent, waiver, exemption, variance, franchise, order, permit, authorization,
right or license of or from a Governmental Authority that must be obtained, and
FERC has accepted for filing each rate schedule, agreement or tariff that must
be filed, by or on behalf of the Borrower as of the Restatement Date to operate,
maintain, repair, own or use the Project, to sell electricity from the Project
or deliver fuel to the Project, and for Borrower to enter into each Loan
Document and to consummate any transaction contemplated thereby, in each case in
accordance with all applicable laws; provided, however, that FERC has not yet
acted upon the Change in Status Notice, filed by Borrower on October 7, 2005, in
Docket No. ER05-1266-002

SECTION 3.10. Agreements. (a) Schedule 3.10 lists completely and correctly all
Material Agreements to which the Borrower is a party. As of the Restatement
Date, no event of force majeure or material default by a counterparty thereto
has occurred and is continuing under any Material Agreement.

(b) None of the Borrower or any of the Subsidiaries is a party to any agreement
or instrument, or subject to any corporate restriction, that, individually or in
the aggregate, has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c) None of the Borrower or any of the Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) None of the Borrower or any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Term Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for purchasing
or carrying Margin Stock or for the purpose of purchasing, carrying or trading
in any securities under such circumstances as to involve the Borrower in a
violation of Regulation X or to involve any broker or dealer in a violation of
Regulation T. No Indebtedness being reduced or retired out of the proceeds of
any Term Loans was or will be incurred for the purpose of purchasing or carrying
any Margin Stock. Following the application of the proceeds of the Term Loans,
Margin Stock will not constitute more than 25% of the value of the assets of the
Borrower and any Subsidiaries. None of the transactions contemplated by this
Agreement will violate or result in the violation of any of the provisions of
the Regulations of the Board, including Regulation T, U or X.

 

38



--------------------------------------------------------------------------------

SECTION 3.12. Investment Company Act. None of the Borrower or any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the Term
Loans solely for the purposes set forth in Schedule 3.13.

SECTION 3.14. Tax Returns. The Borrower and each of the Subsidiaries has timely
filed or timely caused to be filed all material Federal, state, local and
foreign tax returns or materials required to have been filed by it and all such
tax returns are correct and complete in all material respects. The Borrower and
each of the Subsidiaries has timely paid or timely caused to be paid all
material Taxes due and payable by it and all assessments received by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as applicable, shall have set aside on
its books adequate reserves to the extent required under GAAP. The Borrower and
each of the Subsidiaries has made adequate provision in accordance with GAAP for
all material Taxes not yet due and payable. No material Lien has been filed, and
to the knowledge of the Borrower and each of the Subsidiaries, no claim is being
asserted, with respect to any Tax other than Permitted Liens.

SECTION 3.15. No Material Misstatements. The Borrower has disclosed to the
Arranger, the Administrative Agent and the Lenders all material agreements,
instruments and corporate or other restrictions to which the Borrower or any of
the Subsidiaries is subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No other written information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower or any
Subsidiary to the Arranger, the Administrative Agent or any Lender for use in
connection with the transactions contemplated by the Loan Documents or in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant to such transactions contained or contains (in each case as
of the date of its delivery to the Arranger, the Administrative Agent or any
Lender) any material misstatement of fact or omitted or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were or are made, not misleading; provided that
to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule (it being understood that any projections
delivered by the Borrower are not to be viewed as facts and do not constitute a
warranty as to the future performance of the Borrower and that actual results
may vary from the projected results). For the avoidance of doubt, all such
information, reports, financial statements, exhibits and schedules shall be
deemed re-delivered on the Restatement Date for purposes of this Section 3.15.

SECTION 3.16. Employee Benefit Plans. None of the Borrower or any member of its
Controlled Group has a Benefit Plan.

SECTION 3.17. Environmental Matters. Except as set forth in Schedule 3.17, as of
the Restatement Date, and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of the Borrower or any of the Subsidiaries:

(a) has failed to comply with any applicable Environmental Law or to take, in a
timely manner, all actions necessary to obtain, maintain, renew and comply with
any Environmental Permit, and all such Environmental Permits are in full force
and effect and not subject to any administrative or judicial appeal;

 

39



--------------------------------------------------------------------------------

(b) has become a party to any governmental, administrative or judicial
proceeding or possesses knowledge of any such proceeding that has been
threatened under applicable Environmental Law;

(c) has received written notice of or possesses knowledge of any facts or
circumstances that could form the basis for, any Environmental Liability other
than those which have been fully and finally resolved and for which no
obligations remain outstanding;

(d) possesses knowledge that the Site or any other Real Property (i) is subject
to any Lien, restriction on ownership, occupancy, or transferability imposed
pursuant to applicable Environmental Law or (ii) contains or previously
contained Hazardous Materials of a form or type or in a quantity or location
that could reasonably be expected to result in any Environmental Liability;

(e) possess knowledge that there has been a Release or threat of Release of
Hazardous Materials at or from the Site or any other Real Property in violation
of, or in amounts or in a manner that could result in an Environmental
Liability;

(f) possesses knowledge of any facts, circumstances, conditions or occurrences
in respect of the Project, the Site or any other Real Property that could
interfere with or prevent continued compliance with applicable Environmental
Laws by the Borrower or the Subsidiaries; or

(g) has assumed the Environmental Liability for any Person pursuant to any
order, decree or judgment by which it is bound.

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by or on behalf of the Borrower and the
Subsidiaries as of the Restatement Date. As of the Restatement Date, such
insurance is in full force and effect and all premiums are current. The Borrower
and any Subsidiaries are insured by reputable insurers and such insurance is in
such amounts and covering such risks and liabilities (and with such deductibles,
retentions and exclusions) as are in accordance with normal and prudent industry
practice. None of the Borrower or any Subsidiary (a) has received notice from
any insurer (or any agent thereof) that substantial capital improvements or
other substantial expenditures will have to be made in order to continue such
insurance or (b) has any reason to believe that it will not be able to renew its
existing coverage as and when such coverage expires or to obtain similar
coverage from similar insurers at a substantially similar cost.

SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties,

 

40



--------------------------------------------------------------------------------

a legal, valid, binding and enforceable security interest in the Collateral
described therein and proceeds thereof and (i) in the case of the Pledged
Collateral, upon the earlier of (A) when such Pledged Collateral is delivered to
the Collateral Agent and (B) when financing statements in appropriate form are
filed in the offices specified on Schedule 3.19(a) and (ii) in the case of all
other Collateral described therein (other than Intellectual Property Collateral
(except to the extent that Article 9 of the UCC is applicable to the perfection
of Liens therein), deposit accounts and other Collateral that may not be
perfected solely by filing a financing statement), when financing statements in
appropriate form are filed in the offices specified on Schedule 3.19(a), the
Lien created under the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Secured Parties in such Collateral and proceeds thereof, as security for
the Obligations, in each case prior and superior to the rights of any other
person (except, in the case of all Collateral other than Pledged Collateral, for
Permitted Liens and except, in the case of Pledged Collateral, for
non-consensual Permitted Liens).

(b) The Pledge and Security Agreement is effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid, binding and enforceable security interest in the Collateral described
therein and proceeds thereof and in the case of the Pledged Equity Interest (as
such term is used in the Pledge and Security Agreement). Upon filing of a
financing statement in office of the Secretary of State of the State of
Delaware, the Lien created under the Pledge and Security Agreement shall
constitute a perfected Lien on, and security interest in that portion of the
Pledged Equity Interest (as such term is used in the Pledge and Security
Agreement) in which a security interest may be perfected by filing a financing
statement in such office in Delaware, and proceeds thereof, as security for the
Obligations, in each case prior and superior to the rights of any other person,
except Permitted Liens that are contractually or by operation of law pari passu
or prior to the security interest that may be perfected by the filing described
in this paragraph (“Permitted Prior Liens”).

(c) The Mortgage is effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid, binding and
enforceable Lien on, and security interest in, all of the Loan Parties’ right,
title and interest in and to the Site and the other Mortgaged Property
thereunder and proceeds thereof, and when such Mortgage is filed or recorded in
the applicable filing or recording office, such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereof in such Mortgaged Property and proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other person (except for Permitted Prior Liens).

(d) The Control Agreements are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid, binding
and enforceable Lien on, and security interest in, all of the Loan Parties’
right, title and interest in and to each deposit account or securities account
of a Loan Party and proceeds thereof, as security for the Obligations, in each
case prior and superior to the rights of any other person (except, in the case
of all Collateral other than Pledged Collateral, for Permitted Liens and except,
in the case of Pledged Collateral, for non-consensual Permitted Prior Liens).

SECTION 3.20. Labor Matters. As of the Restatement Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened. Except as set forth on Schedule 3.20, the
hours worked by and

 

41



--------------------------------------------------------------------------------

payments made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters. All payments due from the
Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the
Borrower or any Subsidiary is bound.

SECTION 3.21. Liens. As of the Restatement Date, there are no Liens of any
nature whatsoever on any of the properties or assets of the Borrower or any of
the Subsidiaries (other than, in the case of Equity Interests in the Borrower
and the Subsidiaries, the first priority Liens in respect of the this Agreement
and non-consensual Permitted Liens and, in the case of all properties or assets
other than Equity Interests in the Borrower and the Subsidiaries, Permitted
Liens).

SECTION 3.22. Intellectual Property. The Borrower and each of the Subsidiaries
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other intellectual property material to its business, and the use thereof by
the Borrower and the Subsidiaries does not infringe upon the rights of any other
person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.23. Solvency. Immediately after the consummation of the Transactions
to occur on the Restatement Date and immediately following the making of each
Term Loan and after giving effect to the application of the proceeds of each
Term Loan, (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) no Loan Party will have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Restatement Date.

SECTION 3.24. Energy Regulation.

(a) The Borrower is not deemed by any Governmental Authority to be subject to
financial, organizational or rate regulation as an “electric utility,” “electric
corporation,” “electrical company,” “gas utility,” “steam company,” “steam
utility,” “public-utility company,” “public utility” or “holding company,”
“water utility,” “public service company” or similar entity under any law of the
United States, any state or any political subdivision of the United States or
any state, as such laws exist as of the Restatement Date, except that the
Borrower (i) is a “public utility” and an “electric utility” under the FPA that
has been granted market-based rate authorization by FERC under the FPA and an
Exempt Wholesale Generator as defined in PUHCA 2005, and is subject to
regulation under the FPA, and (ii) may be a “public-utility

 

42



--------------------------------------------------------------------------------

holding company” and an “electric utility company” under PUHCA 2005, and
(iii) is a “public utility” under the Pennsylvania state public utility law, and
may be subject to regulation under the Pennsylvania state law as a “public
utility”, except as to the rates, terms and conditions of wholesale power sales
from the Project which rates, terms and conditions are not themselves subject to
regulation under Pennsylvania state public utility law (as such law is
interpreted and applied by applicable judicial and administrative bodies).

(b) None of the Lenders will be, solely by reason of (i) the making of any Term
Loan, (ii) the securing of the Obligations by Liens on the Collateral or
(iii) any other transaction contemplated by any Loan Document and without regard
to any other activity of such Lender, deemed by any Governmental Authority to
be, subject to regulation as, an “electric utility,” “electric corporation,”
“electrical company,” “gas utility,” “steam company,” “steam utility,”
“public-utility company,” “public utility” or “holding company,” “water
utility,” “public service company” or similar entity under any law of the United
States, any state or any political subdivision of the United States or any
state, as such laws exist as of the Restatement Date; provided that the
foregoing shall not apply upon the exercise by any Lender of its remedies under
any Loan Document.

(c) None of the Lenders will be, solely by reason of ownership or operation of
the Project upon the exercise of its remedies under any Loan Document, and
without regard to any other activity of any Lender, deemed by any Governmental
Authority to be subject to financial, organizational or rate regulation as an
“electric utility,” “electric corporation,” “electrical company,” “gas utility,”
“steam company,” “steam utility,” “public-utility company,” “public utility” or
“holding company,” “water utility,” “public service company” or similar entity
under any law of the United States, any state or any political subdivision of
the United States or any state, as such laws exist as of the Restatement Date,
except that (i) if a Lender assumes direct ownership or operation of the Project
the Lender would be (A) a “public utility” and an “electric utility” under the
FPA, subject to regulation under the FPA and required to demonstrate its
continuing qualification for market-based rate authorization by FERC under the
FPA and (B) a “public utility” under the Pennsylvania state public utility law,
and may be subject to regulation under the Pennsylvania state law as a “public
utility”, except as to the rates, terms and conditions of wholesale power sales
from the Project which rates, terms and conditions are not themselves subject to
regulation under Pennsylvania state public utility law (as such law is
interpreted and applied by applicable judicial and administrative bodies); and
(ii) if a Lender assumes ownership of the Borrower, the Lender may be subject to
regulation under certain sections of the FPA, including Section 301(c), and the
Borrower will be required to demonstrate its continuing qualification for
market-based rate authorization by FERC under the FPA.

SECTION 3.25. Sufficiency of Material Agreements. Other than those that can be
reasonably expected to be commercially available when and as required, the
services to be performed, the materials to be supplied and the real property
interests, the Easements and other rights granted, or to be granted, pursuant to
the Material Agreements in effect as of the Restatement Date:

(a) comprise all of the property interests necessary to secure any right
material to the ownership, operation and maintenance of the Project in
accordance with all legal requirements, all without reference to any proprietary
information not owned by or available to Borrower;

 

43



--------------------------------------------------------------------------------

(b) are sufficient to enable the Project to be located and operated on the Site
and the Easements; and

(c) provide adequate ingress and egress from the Site for any reasonable purpose
in connection with the operation of the Project.

There are no services, materials or rights required for operation and
maintenance of the Project in accordance with the Material Agreements and the
assumptions that form the basis of projections delivered pursuant to
Section 4.01(l) hereof, other than those (i) to be provided under the Material
Agreements as in effect on the Restatement Date or (ii) that can reasonably be
expected to be commercially available at or for delivery to the Site on
commercially reasonable terms consistent with such projections.

SECTION 3.26. Utilities. All utility services necessary for the operation of the
Project consistent with the projections delivered pursuant to Section 4.01(l)
hereof are available at the Project or can reasonably be expected to be so
available as and when required upon commercially reasonable terms consistent
with such projections.

SECTION 3.27. Other Facilities. Borrower possesses, or the counterparties to the
Material Agreements in effect on the Restatement Date pursuant to which
interconnection facilities will be operated for the benefit of the Project,
possess and are obligated to provide or make available to Borrower, all
necessary easements, rights of way, licenses, agreements and other rights for
the construction, interconnection and utilization of the interconnection
facilities (including fuel, water, wastewater and electrical) except for such
that would not otherwise cause a Material Adverse Effect.

SECTION 3.28. Subdivision. The Site has been subdivided or entitled to exception
therefrom, and for all purposes the Site may be mortgaged, conveyed and
otherwise dealt with as separate legal lots or parcels.

ARTICLE IV.

Conditions of Lending

The amendment and restatement of the Original First Lien Credit Agreement on the
Restatement Date is subject to the following:

SECTION 4.01. Conditions. On the Restatement Date:

(a) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Dewey Ballantine LLP, counsel for
the Borrower and other Loan Parties, substantially to the effect set forth in
Exhibit J-1 and (ii) Blank Rome LLP Pennsylvania local counsel for the
Administrative Agent, substantially to the effect set forth in Exhibit J-2, each
(A) dated the Restatement Date, (B) addressed to the Administrative Agent, the
Arranger, the Syndication Agent and the Lenders and (C) covering such matters
relating to the Loan Documents and the Transactions as the Arranger or the
Administrative Agent shall reasonably request and which are customary for
transactions of the type contemplated herein, and the Borrower and the other
Loan Parties hereby request such counsel to deliver such opinion.

 

44



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or other formation documents, including all
amendments thereto, of the Pledgor and of each Loan Party, certified as of a
recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing of the Pledgor and of each Loan Party as of
a recent date, from such Secretary of State; (ii) a certificate of the Secretary
or Assistant Secretary of the Pledgor and of each Loan Party dated the
Restatement Date and certifying (A) that attached thereto is a true and complete
copy of the LLC Agreement of such Pledgor or Loan Party, as applicable, as in
effect on the Restatement Date and at all times since a date prior to the date
of the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the members of such
Pledgor or Loan Party, as applicable, authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party, in the case
of the Borrower, the borrowings hereunder, in the case of each Pledgor or Loan
Party, as applicable, the granting of the Liens contemplated to be granted by it
under the Security Documents and, in the case of each Subsidiary Guarantor, if
any, the Guaranteeing of the Obligations as contemplated by the Guarantee and
Collateral Agreement, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or other formation documents of such Pledgor or
Loan Party, as applicable, have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Pledgor or Loan Party, as applicable;
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to (ii), which shall be incorporated in the certificate of the
Secretary or Assistant Secretary noted above; and (iv) such other documents as
the Administrative Agent, the Arranger or the Lenders may reasonably request.

(c) The Administrative Agent shall have received a certificate, dated the
Restatement Date and signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (p) and (q) of
this Section.

(d) The Administrative Agent shall have received (i) this Agreement, executed
and delivered by a duly authorized officer of each of the Borrower, (ii) the
Guarantee and Collateral Agreement, executed and delivered by a duly authorized
officer of each of the Borrower and each Subsidiary Guarantor, (iii) the Pledge
and Security Agreement executed by the parties thereto, (iv) the Intercreditor
Agreement executed by the parties thereto, (v) the Lien Subordination Agreement
executed by the parties thereto (including a joinder thereto executed by U.S.
Bank National Association, the Collateral Agent and the Second Lien Collateral
Agent), (vi) if requested by any Lender pursuant to Section 2.04, a promissory
note or notes conforming to the requirements of such Section and executed and
delivered by a duly authorized officer of the Borrower and (vii) a Lender
Addendum executed and delivered by each Lender and accepted by the Borrower.

(e) The Borrower and the Pledgor shall have executed and delivered the Omnibus
Reaffirmation Agreement, pursuant to which the Borrower shall have reaffirmed
its grant to the Collateral Agent, for the ratable benefit of the Secured
Parties, of first priority perfected Liens on the Collateral (subject to, in the
case of all Collateral other than Pledged Collateral, only to

 

45



--------------------------------------------------------------------------------

Permitted Liens and, in the case of Pledged Collateral other than the Equity
Interests in the Borrower to non-consensual Permitted Liens), subject, in each
case, to any applicable filing or recording requirements. The Pledged Collateral
shall have been duly and validly pledged under the Guarantee and Collateral
Agreement or the Pledge and Security Agreement, as applicable, to the Collateral
Agent, for the ratable benefit of the Secured Parties, and certificates
representing such Pledged Collateral, accompanied by instruments of transfer and
stock powers endorsed in blank, shall be in the actual possession of the
Collateral Agent.

(f) The Collateral Agent shall have received a duly executed Perfection
Certificate dated on or prior to the Restatement Date. The Collateral Agent
shall have received the results of a recent Lien and judgment search in each
relevant jurisdiction with respect to the Pledgor, the Borrower and those of the
Subsidiaries that shall be Subsidiary Guarantors or shall otherwise have assets
that are included in the Collateral, and such search shall reveal no Liens on
any of the assets of the Borrower or any of such Subsidiaries except, in the
case of Collateral other than Pledged Collateral, for Permitted Liens and except
for Liens to be discharged on or prior to the Restatement Date pursuant to
documentation reasonably satisfactory to the Collateral Agent.

(g) After giving effect to the Transactions and the other transactions
contemplated hereby, the Borrower shall have outstanding no Indebtedness or
preferred stock other than (i) the Term Loans, (ii) the Second Lien Term Loans
and (iii) other limited Indebtedness satisfactory to the Arranger and the
Administrative Agent and set forth on Schedule 6.01(a).

(h) The Arranger and the Administrative Agent shall have received unaudited
financial statements of the Borrower for the fiscal year ending December 31,
2005 and the fiscal quarter ending March 31, 2006.

(i) The Arranger and the Administrative Agent shall have received projections of
the Borrower for the years 2006 through 2009, in form and substance reasonably
satisfactory to the Administrative Agent.

(j) The Arranger and the Administrative Agent shall have received a certificate
from a Responsible Officer of the Borrower certifying that the Borrower is
solvent, after giving effect to the Transactions and the other transactions
contemplated hereby (as measured by the tests described in Section 3.23).

(k) All governmental and (to the extent such consent could be material) third
party consents and approvals with respect to the Transactions to the extent
required shall have been obtained, all applicable appeal periods shall have
expired and there shall be no litigation, governmental, administrative or
judicial action, actual or threatened, that could reasonably be expected to
restrain, prevent or impose materially burdensome conditions on the Transactions
or the other transactions contemplated hereby.

(l) The Arranger and the Administrative Agent shall have received, at least
three Business Days prior to the Restatement Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

46



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received (and shall provide to each of
the Arranger and the Collateral Agent where appropriate) evidence that insurance
required by Section 5.02 is in effect including the receipt of the insurance
certificates required by the Guarantee and Collateral Agreement; such
certificates shall name the Collateral Agent as the loss payee for the benefit
of the Secured Parties, their successors and assigns.

(n) The Borrower shall have paid (a) to the Arranger and the Administrative
Agent any and all fees and expenses thereof that are due and owing as of the
Restatement Date in connection with the Transactions and (b) to each lender
under the Original First Lien Credit Agreement, a prepayment fee equal such
lender’s percentage of the outstanding principal amount of the loans under the
Original First Lien Credit Agreement multiplied by $625,000.

(o) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03).

(p) The representations and warranties set forth in each Loan Document shall be
true and correct in all material respects on and as of the Restatement Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects on and as of such earlier date.

(q) At the time of and immediately after the Restatement Date, no Default or
Event of Default shall have occurred and be continuing.

(r) The Administrative Agent shall have received a date-down endorsement to the
Original Title Policy, which endorsement shall provide for insurance, effective
as of the Restatement Date, and shall otherwise be in form and substance
satisfactory to the Administrative Agent.

(s) The Administrative Agent shall have received a copy of an order issued by
FERC authorizing Borrower to sell electricity at market-based rates.

(t) The Administrative Agent shall have received reasonably satisfactory
evidence that all potable water, sewer, telephone, electric and all other
utility services necessary for the ownership, operation and maintenance of the
Project are either contracted for, or readily available on commercially
reasonable terms, at the Project.

(u) The Administrative Agent shall have received a copy of the Survey and such
Survey shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(v) The Borrower shall have received proceeds of the Second Lien Term Loans in
the amount of $50,000,000 and shall have applied $25,000,000 of such proceeds to
reduce the principal amount outstanding under the Original First Lien Credit
Agreement.

 

47



--------------------------------------------------------------------------------

ARTICLE V.

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Term Loan Commitments have been
terminated and the principal of and interest on each Term Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, the Borrower will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
legal existence and its rights and material franchises, except as otherwise
expressly permitted under Section 6.05.

(b) Continue to conduct its business in substantially the manner in which it is
presently conducted or as otherwise permitted hereunder, comply in all material
respects with all applicable laws, rules, regulations and decrees and orders of
any Governmental Authority, whether now in effect or hereafter enacted, except
to the extent that the failure to comply, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect; comply in
all material respects with the terms of, and enforce its rights under, each
Material Agreement so as to not permit any material uncured default on its part
to exist thereunder; and at all times maintain and preserve the Project and all
other property used or useful in the conduct of such business and keep such
property in good repair, working order and condition in all material respects
(taking into consideration ordinary wear and tear) and from time to time make,
or cause to be made, all needful and proper repairs, improvements and
replacements thereto consistent with industry practices.

SECTION 5.02. Insurance. Keep the Project adequately insured at all times by
reputable insurers; maintain such other insurance, to such extent and against
such risks (and with such deductibles, retentions and exclusions), as is
customary with companies in the same or similar businesses; maintain such other
insurance as may be required by law; at the request of the Collateral Agent,
name the Collateral Agent as a “loss payee” in respect of property insurance and
an “additional insured” in respect of other insurances; and maintain all
insurance in effect as of the Restatement Date as set forth in Schedule 3.18.

SECTION 5.03. Obligations and Taxes. Pay its Material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge promptly when due all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default; provided,
however, that such payment and discharge shall not be required with respect to
any such material tax, assessment, charge, levy or claim so long as the validity
or amount thereof shall be contested in good faith by appropriate proceedings
and the Borrower or the applicable Subsidiary shall have set aside on its books
adequate reserves with respect thereto to the extent required under GAAP.

SECTION 5.04. Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent for distribution to each Lender:

 

48



--------------------------------------------------------------------------------

(a) within 120 days after the end of each fiscal year through the Term Loan
Maturity Date, its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated subsidiaries as of the close of such fiscal year
and the results of its operations during such year, together with comparative
figures for the immediately preceding fiscal year, if applicable, all audited by
independent public accountants of recognized national standing (or as otherwise
approved by the Administrative Agent in its reasonable discretion) and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such consolidated financial statements
fairly present the financial condition and results of operations of the Borrower
and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year through the Term Loan Maturity Date, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of the Borrower and its consolidated
subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of such subsidiaries during such fiscal quarter
and the then elapsed portion of the fiscal year, and, in each case, comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of its Financial Officers as fairly presenting the financial
condition and results of operations of the Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c)(i) concurrently with any delivery of financial statements under paragraph
(a) above, a certificate of a Financial Officer certifying that no Default or
Event of Default has occurred or, if such a Default or Event of Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and, in the case of a
certificate delivered with the financial statements required by paragraph (a)
above, setting forth the Borrower’s calculation of Excess Cash Flow and
(ii) concurrently with any delivery of the annual financial statements with
respect to the preceding fiscal year pursuant to paragraph (a) above, deliver to
the Administrative Agent a certificate of a Financial Officer setting forth the
information required pursuant to Section I of the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Restatement Date or the date of the
most recent certificate delivered pursuant to this Section;

(d) promptly, but in no event later than ten (10) Business Days after the
existence of any of the following conditions, a duly executed certificate of a
Responsible Officer of Borrower specifying in detail the nature of such
condition and Borrower’s proposed response thereto: (a) the receipt by Borrower
of any written communication from a Governmental Authority that alleges that
Borrower is not in compliance in any material respect with any material
Environmental Law; or (b) Borrower shall obtain knowledge of any event that
could form the basis of an Environmental Liability that could reasonably be
expected to have a Material Adverse Effect;

(e) copies of all notices of material breach or violation given or received by
Borrower pursuant to any of the Material Agreements other than routine
correspondences, given or received in the ordinary course of business relating
to routine aspects of financing, operating, maintaining or using the Project;

 

49



--------------------------------------------------------------------------------

(f) promptly after the receipt thereof by the Borrower, copies of any Permit
obtained by Borrower or any other Person after the Restatement Date; and

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent, the Arranger or any Lender may reasonably request,
including with respect to applicable “know your customer” and anti-money
laundering rules and regulations (including the Patriot Act).

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(for distribution to each Lender) written notice of the following promptly after
any Responsible Officer obtains knowledge thereof:

(a) any Default or Event of Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any arbitrator or Governmental Authority,
against the Borrower or any Subsidiary that could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event described in clause (b) of the definition
thereof or any other ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and the Subsidiaries in an aggregate amount exceeding
$2,500,000; and

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. Furnish to each of the
Administrative Agent and the Collateral Agent prompt written notice of any
change (a) in any Loan Party’s corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (b) in the location of any Loan Party’s chief executive office or,
if different, its principal place of business, any office in which it maintains
books or records relating to material Collateral owned by it or any office or
facility at which material Collateral owned by it is located (including the
establishment of any such new office or facility), (c) in any Loan Party’s
identity or corporate structure or (d) in any Loan Party’s Federal Taxpayer
Identification Number. The Borrower also agrees promptly to notify each of the
Administrative Agent and the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Environmental Assessments. (a) Keep proper books of record and account with
respect to its business activities in which proper entries in conformity with
GAAP are made of all financial transactions. The Borrower will, and will cause
each of the Subsidiaries to, during normal

 

50



--------------------------------------------------------------------------------

business hours, from time to time upon three Business Days’ prior notice, unless
a Default or Event of Default shall be continuing, and as frequently as the
Administrative Agent reasonably determines to be appropriate, permit the
Administrative Agent or any Lender, in each case, at the expense of the
Administrative Agent or such Lender, respectively, to visit and inspect the
financial records and the properties of the Borrower, as the case may be, or any
of the Subsidiaries and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender (acting through the Administrative Agent), in each case, at the
expense of the Administrative Agent or such Lender, respectively, to discuss the
affairs, finances and condition of the Borrower, as the case may be, or any of
the Subsidiaries with the officers thereof and independent accountants therefor.

(b) In the event that the Administrative Agent or any Lender reasonably believes
that Hazardous Materials have been Released or are threatened to be Released on
or from any Real Property or other facility of the Borrower or the Subsidiaries
or that any such property or facility is not being operated in material
compliance with applicable Environmental Law, the Administrative Agent may, at
its election and after reasonable notice to the Borrower, retain an independent
engineer or other qualified environmental consultant to evaluate whether
Hazardous Materials are present in the soil, groundwater, or surface water at
such Real Property or facility or whether the facilities or properties are being
operated and maintained in compliance with applicable Environmental Laws. Such
environmental assessments may include detailed visual inspections of the Real
Property or facility, including any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, surface
water samples and groundwater samples as well as such other reasonable
investigations or analyses as are necessary. The scope of any such environmental
assessments under this paragraph shall be determined in the reasonable
discretion of the Administrative Agent. The Borrower shall, and shall cause each
of the Subsidiaries to, cooperate in the performance of any such environmental
assessment and permit any such engineer or consultant designated by the
Administrative Agent to have full access to each property or facility at
reasonable times and after reasonable notice to the Borrower of the plans to
conduct such an environmental assessment. All environmental assessments
conducted pursuant to this paragraph shall be at the Borrower’s sole cost and
expense.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Term Loans for the
purposes set forth in Section 3.13.

SECTION 5.09. Additional Collateral, etc. (a) With respect to any Collateral
acquired after the Restatement Date by the Borrower or any other Loan Party
(other than any Collateral described in paragraphs (b), (c) or (d) of this
Section and other than the PJM Receivables) as to which the Collateral Agent,
for the benefit of the Secured Parties, does not have a first priority perfected
security interest (subject to any Permitted Liens), promptly (and, in any event,
within 10 days following the date of such acquisition or such latter date
approved by the Administrative Agent), (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments to the Guarantee
and Collateral Agreement or such other Security Documents as the Collateral
Agent deems necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in such Collateral and
(ii) take all actions necessary or advisable to grant to, or continue on behalf
of, the Collateral Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in such Collateral (subject to Permitted
Liens), including the execution and delivery of a Control Agreement with respect
to each deposit account or securities account that is established by a Loan
Party after the Restatement Date.

 

51



--------------------------------------------------------------------------------

(b) With respect to any fee interest in any Collateral consisting of material
Real Property (as reasonably determined by the Administrative Agent) acquired
after the Restatement Date by the Borrower or any other Loan Party, promptly
(and, in any event, within 30 days following the date of such acquisition or
such latter date approved by the Administrative Agent) (i) if and to the extent
reasonably requested by the Administrative Agent, execute and deliver a first
priority Mortgage or amendments or modifications to Mortgages (in each case,
subject to Permitted Liens) in favor of the Collateral Agent, for the benefit of
the Secured Parties, covering such real property and complying with the
provisions herein and in the Security Documents along with any related financing
statements so requested, (ii) if and to the extent reasonably requested by the
Administrative Agent, provide the Secured Parties with title insurance or
comparable endorsements or supplements to the Title Policy, in an amount at
least equal to the purchase price of such Real Property (or such lesser amount
as reasonably agreed to by the Administrative Agent), which may be subject, in
each case, to Permitted Liens (which, in the case of Permitted Liens described
in clause (c) of Section 6.02, shall be reasonably acceptable to the
Administrative Agent), (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent and the Collateral Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent and the
Collateral Agent and (iv) deliver to the Administrative Agent a notice
identifying, and upon the Administrative Agent’s request, provide a copy of, the
consultant’s reports, environmental site assessments or other documents, in each
case, to the extent available to, and relied upon by, the Borrower or any other
Loan Party to determine that any such real property included in such Collateral
does not contain Hazardous Materials of a form or type or in a quantity or
location that could reasonably be expected to result in a material Environmental
Liability.

(c) With respect to any Subsidiary created or acquired after the Restatement
Date by the Borrower or any of the Subsidiaries in accordance with Section 6.12,
promptly (and, in any event, within 20 days following such creation or the date
of such acquisition or such latter date approved by the Administrative Agent)
(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent or the Collateral Agent deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
first priority security interest in the Equity Interests in such new Subsidiary
that are owned by the Borrower or any of the Subsidiaries, (ii) deliver to the
Collateral Agent the certificates, if any, representing such Equity Interests,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Borrower or such Subsidiary, as the case may be and
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement (and provide Guarantees of the Obligations) and (B) to take
such actions necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest
(subject to Permitted Liens) in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the
recording of instruments in the United States Patent and Trademark Office and
the United States Copyright Office and the filing of UCC financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement
or by law or as may be requested by the Administrative Agent or the Collateral
Agent.

 

52



--------------------------------------------------------------------------------

SECTION 5.10. Further Assurances. From time to time duly authorize, execute and
deliver, or cause to be duly authorized, executed and delivered, such additional
instruments, certificates, financing statements, agreements or documents, and
take all such actions (including filing UCC and other financing statements), as
the Administrative Agent or the Collateral Agent may reasonably request, for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully perfecting or renewing the rights of
the Administrative Agent, the Collateral Agent and the Secured Parties with
respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by the Borrower, the Borrower or any
Subsidiary which may be deemed to be part of the Collateral) pursuant hereto or
thereto. Upon the exercise by the Administrative Agent, the Collateral Agent or
any Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may be required to
obtain from the Borrower or any of the Subsidiaries for such governmental
consent, approval, recording, qualification or authorization.

SECTION 5.11. Miscellaneous Business Covenants. The Borrower shall and shall
cause each of the Subsidiaries to: (a) maintain entity records and books of
account separate from those of any other entity; (b) not commingle its funds or
assets with those of any other entity, and (c) provide that the board of
directors or other analogous governing body of such entity will hold all
appropriate meetings to authorize and approve such entity’s actions.

SECTION 5.12. Material Agreements. Furnish to the Administrative Agent a copy of
any material agreement entered into after the Restatement Date.

SECTION 5.13. Collateral Assignment. With respect to any material agreement
entered into after the Restatement Date, use commercially reasonable efforts to
include in each such material agreement a provision allowing for the collateral
assignment of the agreement to the Administrative Agent.

SECTION 5.14. Payments Under Gas Supply Contract. Furnish to the Administrative
Agent on or prior to the last calendar day of each month, a certificate of a
Responsible Officer setting forth (a) amounts invoiced under all Gas Supply
Contracts for the prior calendar month and (b) the aggregate PJM Receivable for
the prior calendar month.

SECTION 5.15. Compliance with FPA and PUHCA 2005. The Borrower shall take or
cause to be taken all necessary or appropriate actions so that Borrower and the
Project remain in compliance with the requirements of the FPA and the Public
Utility Holding Company Act of 2005, and all regulations thereunder, except to
the extent any such non-compliance would not result in a Material Adverse
Effect.

 

53



--------------------------------------------------------------------------------

ARTICLE VI.

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Term Loan Commitments have been
terminated and the principal of and interest on each Term Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in
full, the Borrower will not, nor will it cause or permit any of the Subsidiaries
to:

SECTION 6.01. Indebtedness; Preferred Stock. Incur, create, issue, assume or
permit to exist any preferred stock or any Indebtedness, except:

(a) Indebtedness existing on the Restatement Date and set forth in Schedule
6.01(a);

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of the Borrower or any Subsidiary incurred to finance the
improvement of the Project, and any Permitted Refinancing Indebtedness in
respect of any such Indebtedness; provided that (i) such original Indebtedness
is incurred prior to or within 90 days after the completion of such improvement
and (ii) the aggregate principal amount of Indebtedness permitted by this
Section 6.01(c), when combined with the aggregate principal amount of all
Capital Lease Obligations incurred pursuant to Section 6.01(d), shall not exceed
$2,500,000 at any time outstanding;

(d) purchase money Indebtedness and Capital Lease Obligations of the Borrower or
any Subsidiary in an aggregate principal amount, when combined with the
aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(c), not exceeding $2,500,000 at any time outstanding;

(e) Indebtedness in respect of the Second Lien Credit Agreement in an aggregate
principal amount of up to $50,000,000 at any time outstanding, less the amount
of any principal payments made thereon after the date of initial funding which
are accompanied by a permanent reduction in the commitments thereunder, and any
Permitted Refinancing Indebtedness in respect of such Indebtedness (which shall
be limited to the then outstanding principal amount thereof);

(f) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is promptly covered by the Borrower or any Subsidiary;

(h) Indebtedness secured by Liens permitted under Section 6.02(q);

 

54



--------------------------------------------------------------------------------

(i) unsecured Indebtedness of the Borrower arising from obligations to pay
Affiliate Credit Support Reimbursement Amounts so long as such Indebtedness is
subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement; and

(j) other unsecured Indebtedness of the Borrower or the Subsidiaries in an
aggregate principal amount not exceeding $2,500,000 at any time outstanding.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(each a “Permitted Lien”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Restatement Date and set forth in Schedule 6.02; provided that such Liens
shall secure only those obligations which they secure on the Restatement Date
and refinancings, extensions, renewals and replacements thereof permitted
hereunder;

(b) any Lien created under the Loan Documents;

(c) Title Exceptions, easements, rights of way, zoning restrictions,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business and other minor defects as irregularities in
title (including leasehold title) existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
and (ii) such Lien does not materially interfere with the ordinary conduct of
the business of the Borrower and the Subsidiaries;

(d) Liens for taxes or assessments or other governmental charges (including
sewer and water charges) not yet delinquent or which are being contested in
compliance with Section 5.03;

(e) inchoate and unperfected workers’, suppliers’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other similar liens or possessory
liens arising in the ordinary course of business and securing obligations that
are not due and payable or which are being contested in compliance with
Section 5.03;

(f) pledges or deposits securing statutory obligations under workmen’s
compensation, unemployment insurance, social security laws or regulations or
public liability laws or similar legislation (excluding Liens under ERISA);

(g) pledges or deposits to secure the performance of bids, tenders, contracts
(other than for the payment of money), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business in an aggregate amount not in excess of $2,500,000;

 

55



--------------------------------------------------------------------------------

(h) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Loan Party is a party in an aggregate amount not in
excess of $2,500,000;

(i) purchase money security interests (including in connection with Capital
Lease Obligations) in real property, improvements thereto or other fixed or
capital assets hereafter acquired (or, in the case of improvements, constructed)
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 90 days after
such acquisition (or construction) and (iii) such security interests do not
apply to any other property or assets of the Borrower or any Subsidiary;

(j) any attachment or judgment Liens not constituting an Event of Default under
Article VII;

(k) any interest or title of a lessor or sublessor under any lease entered into
by the Borrower or any of its Subsidiaries in the ordinary course of business
and covering only the assets so leased;

(l) Liens on the Collateral securing obligations in an aggregate amount not in
excess of $50,000,000 under the Second Lien Credit Agreement or any refinancing
thereof permitted hereunder and having the same priority of Liens afforded
thereto;

(m) Liens arising from precautionary UCC financing statement filings regarding
operating leases which do not constitute Indebtedness;

(n) Liens securing any Heat Rate Call Option; provided that all such Liens are
subordinated to the Liens securing the Obligations in accordance with, and
otherwise subject to, the terms of the Lien Subordination Agreement; provided
that such Liens do not secure such obligations at any time, whether contingent
or otherwise, on a marked to market basis, in excess of $55,000,000;

(o) the Lien established pursuant to the Gas Supply Security Agreement;

(p) Liens, pari passu with the Liens securing the Obligations, to the extent
securing Borrower’s obligations under a Heat Rate Call Option Agreement, any
interest rate Hedging Agreement, power purchase agreements, agreements for the
sale of energy and/or capacity, tolling arrangements or similar arrangements;
provided that (a) the outstanding amount secured thereby does not exceed in the
aggregate $30,000,000 at any one time, (b) the creditor holding such Lien has
executed an agreement with the Collateral Agent with respect to such Lien
containing substantially the terms set forth on Schedule 6.02(p) and otherwise
in form and substance reasonably satisfactory to the Collateral Agent and the
Administrative Agent, and (c) the creditor holding such Liens has entered into a
modification to the Lien Subordination Agreement and the Intercreditor Agreement
with the parties to such agreements to allow such pari passu priority treatment
of such Liens;

 

56



--------------------------------------------------------------------------------

(q) Liens not otherwise permitted by this Section 6.02 in favor of Persons who
are not Affiliates of the Borrower so long as the aggregate outstanding
principal amount of the obligations secured thereby does not exceed $1,000,000
at any one time; and

(r) Liens securing any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is for the purpose of
hedging interest rate exposure and not for speculative purposes.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal or mixed, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred unless (a) the sale of such property
is permitted by Section 6.05 and (b) any Capital Lease Obligations or Liens
arising in connection therewith are permitted by Sections 6.01 and 6.02,
respectively.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances or capital contributions to, or make or
permit to exist any investment or any other interest in, any other person (all
of the foregoing, “Investments”), except:

(a) Investments after the Restatement Date by the Borrower in the Equity
Interests of the Subsidiaries; provided that (A) any such Equity Interests shall
be pledged pursuant to the Guarantee and Collateral Agreement;

(b) Permitted Investments;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in accordance with customary practices;

(d) Investments existing on the Restatement Date and set forth on Schedule 6.04;

(e) extensions of trade credit in the ordinary course of business;

(f) Investments made as a result of the receipt of non-cash consideration from a
sale, transfer or other disposition of any asset in compliance with
Section 6.05;

(g) the Borrower and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary; and

(h) the Borrower and its Subsidiaries may acquire and hold cash.

 

57



--------------------------------------------------------------------------------

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions (a)
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or liquidate or dissolve, or sell, transfer,
lease, issue or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all the assets (whether now owned or
hereafter acquired) of the Borrower or less than all the Equity Interests of any
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except for (i) sales, transfers, leases, issuances and other
dispositions of assets not constituting an Asset Sale pursuant to the definition
thereof and Asset Sales permitted under the terms and conditions of
Section 6.05(b), (ii) the purchase and sale by the Borrower or any Subsidiary of
capacity and energy in the ordinary course of business, (iii) the sale or
discount by the Borrower or any Subsidiary in each case without recourse and in
accordance with customary practices of overdue accounts receivable arising in
accordance with customary practices, but only in connection with the compromise
or collection thereof consistent with customary industry practice (and not as
part of any bulk sale or financing transaction) and (iv) if at the time thereof
and immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, (x) the merger or consolidation of any wholly
owned Subsidiary into or with the Borrower in a transaction in which the
Borrower is the surviving corporation, (y) the merger or consolidation of any
wholly owned Subsidiary into or with any other wholly owned Subsidiary in a
transaction in which the surviving entity is a wholly owned Subsidiary and no
person other than the Borrower or a wholly owned Subsidiary receives any
consideration, or (z) the conveyance of all or substantially all of the assets
of any Subsidiary to the Borrower.

(b) Engage in any Asset Sale otherwise permitted under paragraph (a) above
unless in the ordinary course of business and where (i) such Asset Sale is for
consideration at least 75% of which is cash (and no portion of the remaining
consideration shall be in the form of Indebtedness of the Borrower or any
Subsidiary), (ii) such consideration is at least equal to the fair market value
of the assets being sold, transferred, leased or disposed of (as determined in
good faith by the Borrower), (iii) the fair market value of all assets sold,
transferred, leased or disposed of pursuant to this paragraph (b) shall not
exceed (A) $1,000,000 individually or (B) $5,000,000 in the aggregate for any
fiscal year and (iv) the Net Cash Proceeds of such Asset Sale are applied in
accordance with Section 2.13 if and to the extent required thereby.

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, so long as the
Borrower is treated as a partnership or a “disregarded entity” for federal
income tax purposes, that the Borrower may, on any Tax Distribution Date,
distribute the Tax Distribution Amount to the Pledgor after payment of interest
due and payable on the Obligations as of such date and payment of O&M Costs due
and payable on or prior to such date; provided, further, that the Borrower may
distribute up to $25,000,000, less transaction fees, of the proceeds of the
Second Lien Term Loans to one or more Affiliates on or within five Business Days
following the Restatement Date; provided, finally, that if (i) immediately
before and after giving effect thereto, no Default or Event of Default has
occurred and is continuing and (ii) except in respect of Restricted Payments
made or declared on the Restatement Date, the Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer of the Borrower
demonstrating to the reasonable satisfaction of the Administrative Agent that
the

 

58



--------------------------------------------------------------------------------

ratio of (A) Operating Revenues less O&M Costs during the prior four fiscal
quarters of the Borrower, to (B) interest payable on the Term Loans and the
Second Lien Term Loans during such period, was at least 1.30/1.00, then, within
ninety (90) Business Days following the end of the most recent fiscal quarter of
the Borrower, the Borrower may make Restricted Payments in an amount not to
exceed the sum of (I) 35% of Excess Cash Flow of the Borrower during such fiscal
quarter, together with the Rejected Excess Cash Prepayment Amount, if any, for
such fiscal quarter and (II) all Retained Distributable Cash not previously
distributed under this Section 6.06 or applied to prepayment of Term Loans
pursuant to Section 2.12(d)(ii). For purposes of this Section 6.06, “Retained
Distributable Cash” shall mean the sum of (a) for each fiscal quarter, 35% of
Excess Cash Flow of the Borrower for such fiscal quarter plus the Rejected
Excess Cash Prepayment Amount, if any, for such fiscal quarter, plus interest,
if any, received by the Borrower on such amounts and (b) the sum of such amounts
in this clause (a) for previous fiscal quarters which amounts were not
distributed under Section 6.06 or prepaid under Section 2.12(d)(ii).

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (ii) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(A) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document or Second Lien Loan Document as in effect on the
Restatement Date or related documents, (B) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale; provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) clause (i) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(D) clause (i) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

SECTION 6.07. Transactions with Affiliates. Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that
(a) the Borrower or any Subsidiary may engage in any of the foregoing
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) customary
fees may be paid to non-officer directors of the Borrower and its subsidiaries,
(c) Borrower may reimburse LS Equity Advisors, LLC or its Affiliates for amounts
incurred in respect of asset management services relating to the Project in an
aggregate amount not to exceed the Asset Management Payment Limit and (d) so
long as no Event of Default or Default shall have occurred and be continuing or
would result therefrom, fees may be paid to the Permitted Holders in an
aggregate amount not to exceed $1,000,000 in any one fiscal year plus all
out-of-pocket costs and expenses incurred by the Permitted Holders, in each case
in connection with their performance of management, consulting, monitoring,
financial advisory or other services with respect to the Borrower and the
Subsidiaries.

 

59



--------------------------------------------------------------------------------

SECTION 6.08. Business of the Borrower and Subsidiaries; Limitation on Hedging
Agreements. (a) Engage at any time in any business other than the businesses
conducted by it as of the Restatement Date and business activities related
thereto.

(b) Enter into any Hedging Agreement other than (i) any such agreement or
arrangement entered into in the ordinary course of business and consistent with
prudent business practice to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities, (ii) any such agreement entered into to hedge against
fluctuations in the process of commodities owned or purchased by it and
fluctuations in interest rates or currency incurred in a manner consistent with
prudent business practice, and (iii) Heat Rate Call Options; provided that in
each case such arrangements or arrangements shall not have been entered into for
speculation purposes.

SECTION 6.09. Other Indebtedness and Agreements; Modifications of Certain
Agreements. (a) Except in each case for changes to the Second Lien Credit
Agreement that are permitted by the provisions of the Schedule 6.01(e), amend,
restate, supplement, modify or otherwise change the terms of the Second Lien
Credit Agreement or any other indenture, instrument or agreement pursuant to
which any Material Indebtedness of the Borrower or any of its subsidiaries is
outstanding or make any payment consistent with an amendment, restatement,
supplement or modification thereof or other change thereto, if the effect of
such amendment, restatement, supplement, modification or change is to increase
the interest rate on the applicable Indebtedness or increase the cash portion of
any interest required to be paid thereon, change (to earlier dates) any dates
upon which payments of principal or interest are due thereon, change any event
of default or condition to an event of default with respect thereto (other than
to eliminate any such event of default or increase any grace period or threshold
related thereto), change the redemption, prepayment or defeasance provisions
thereof (other than (i) to reduce any premium payable or (ii) to provide for or
increase any prepayment premium in exchange for an equivalent decrease in the
applicable interest rate thereon), change any subordination provisions thereof
(or any guaranty thereof), or change any collateral therefor (other than to
release such collateral), or if the effect of such amendment, restatement,
supplement, modification or change, together with all other amendments,
restatements, supplements, modifications or changes made, is to increase the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Indebtedness (or trustee or other representative on their
behalf) which would be materially adverse to the Borrower, any of its
subsidiaries, the Agents or the Lenders.

(b)(i) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or directly or indirectly
(including pursuant to any Synthetic Purchase Agreement) redeem, repurchase,
retire or otherwise acquire for consideration, or set apart any sum for the
aforesaid purposes, any Indebtedness, except (A) the payment of the Indebtedness
created hereunder, (B) refinancings of Indebtedness permitted by Section 6.01 or
(C) the payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

SECTION 6.10. Fiscal Year. Change its fiscal year-end to a date other than
December 31 without the prior written consent of the Administrative Agent.

 

60



--------------------------------------------------------------------------------

SECTION 6.11. Accounts. Maintain, establish or use any deposit account or
securities account other than accounts subject to the Control Agreement and
other than the Cinergy Account.

SECTION 6.12. Subsidiaries. Form any Subsidiary without the prior written
consent of the Required Lenders.

SECTION 6.13. Use of Site. Use, or permit to be used, the Site for any purpose
other than for the operation and maintenance of the Project.

SECTION 6.14. Hazardous Materials. Release into the environment any Hazardous
Materials in violation of any applicable Environmental Laws, legal requirements
or applicable Permits, except for any Release that could not reasonably be
expected to materially impair the value of the Site and the Collateral, taken as
a whole, and could not otherwise reasonably be expected to have a Material
Adverse Effect.

SECTION 6.15. Payments For Asset Management Services. Pay amounts to LS Equity
Advisors, LLC as cost reimbursement in respect of asset management services
relating to the Project in excess of the Asset Management Payment Limit.

SECTION 6.16. Payments of Affiliate Credit Support Reimbursement Amounts. Pay
Affiliate Credit Support Reimbursement Amounts on an annual basis in excess of
the Affiliate Credit Support Reimbursement Limit.

ARTICLE VII.

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the Borrowings hereunder, or any representation or warranty
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Term Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in (i) the payment of any interest on any Term Loan or
any Fee or (ii) any other amount (other than an amount referred to in (b) above)
due under any Loan Document, in the case of clause (i) or (ii), when and as the
same shall become due and payable, and, in the case of clause (i) or (ii), such
default shall continue unremedied for a period of five Business Days and, in the
case of clause (ii), following the Administrative Agent’s demand for such
payment;

 

61



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI (other than Sections 6.14, 6.15
and 6.16);

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in clauses (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days following the earlier
of a Responsible Officer becoming aware of the same or written notice of the
same having been given to the Borrower by the Administrative Agent or any
Lender;

(f) (i) the Borrower or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable and such failure to pay shall
result in an event of default under such Material Indebtedness, or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or a Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or other similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of the property or assets of the Borrower or a Subsidiary or
(iii) the winding-up or liquidation of the Borrower or any Subsidiary; and such
proceeding or petition shall continue undismissed or unstayed for 60 days or
more or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or other similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of the property or assets of the Borrower or any Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

 

62



--------------------------------------------------------------------------------

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 or other judgments that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;

(j) an ERISA Event described in clause (b) of the definition thereof shall have
occurred or any other ERISA Event shall have occurred that, when taken together
with all other such ERISA Events, could reasonably be expected to result in
liability of the Borrower and its ERISA Affiliates in an aggregate amount
exceeding $5,000,000;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny that it has any further liability under its
Guarantee (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents);

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by the Borrower or any other Loan Party not to be, a
valid, perfected and, with respect to the Secured Parties, first priority
(except as otherwise expressly provided in this Agreement or such Security
Document) Lien on any material Collateral covered thereby, except to the extent
that any such loss of perfection or priority results from a disposition of
Collateral otherwise permitted by the Loan Documents;

(m) [Intentionally Omitted.];

(n) Borrower shall become subject to, or not exempt from rate regulation as a
public utility under the laws of the State of Pennsylvania as presently
constituted and as construed by the courts of Pennsylvania; or

(o) Any “event of default” (howsoever defined) shall occur under the CS Heat
Rate Call Option Agreement or any successor or replacement Heat Rate Call Option
and shall not be cured within 90 days of the occurrence thereof;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event the following actions may be taken: the Administrative
Agent may, and at the request of the Required Lenders shall, declare the Term
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Term Loans so declared to be due and payable,
together with accrued interest thereon, any Prepayment Fee payable pursuant to
Section 2.11(b) any other unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Term Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding, and the Administrative Agent and the Collateral Agent shall
have the right to take all or any actions and exercise any remedies available to
a secured party under

 

63



--------------------------------------------------------------------------------

the Security Documents or applicable law or in equity; and in any event with
respect to the Borrower described in paragraph (g) or (h) above, the principal
of the Term Loans then outstanding, together with accrued interest thereon and
any other unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding, and the
Administrative Agent and the Collateral Agent shall have the right to take all
or any actions and exercise any remedies available to a secured party under the
Security Documents or applicable law or in equity.

ARTICLE VIII.

The Agents and the Arranger

Each of the Lenders hereby irrevocably appoints each of the Administrative Agent
and the Collateral Agent (for purposes of this Article VIII, the Administrative
Agent and the Collateral Agent are referred to collectively as the “Agents”) its
agent and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized by the Lenders to execute any and all documents (including
releases and the Security Documents) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents.

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and such financial institution
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or any of their
respective Affiliates as if it were not an Agent hereunder.

No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent or the Collateral Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08), and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose, nor shall it be liable for
the failure to disclose, any information relating to the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as any
Agent or any of its Affiliates in any capacity. The Administrative Agent and the
Collateral Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08). No Agent or any of its Related Parties shall be
liable

 

64



--------------------------------------------------------------------------------

for any action taken or not taken by it hereunder or under any other Loan
Document or in connection herewith or therewith, except for any liability that
is determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Agent. No Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower or any
Subsidiary), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may (and at any time if demanded by the Required Lenders
shall) resign at any time by notifying the Lenders and the Borrower. Upon any
such resignation of the Administrative Agent or the Collateral Agent, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders, appoint a successor Agent which shall be a bank with
an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall

 

65



--------------------------------------------------------------------------------

continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

Each Arranger and the Syndication Agent, in its capacity as such, shall have no
duties or responsibilities, and shall incur no liability, under this Agreement
or any other Loan Document.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents, the Arranger, the Syndication Agent or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents,
the Arranger, the Syndication Agent or any Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

ARTICLE IX.

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

 

(a)   if to the Borrower, to:   Ontelaunee Power Operating Company   c/o LS
Power Development, LLC   Two Tower Center, 20th Floor   East Brunswick, NJ 08816
  Attn: Corporate Counsel   Telephone: (732) 249-6750   Facsimile: (732)
249-7290 (b)   if to the Administrative Agent or the Collateral Agent, to:  

GSO Capital Partners LP

 

280 Park Avenue

 

New York, NY 10017

 

Attn: Chris Sullivan

 

Telephone: (212) 503-2117

 

Facsimile: (212) 503-6930

 

66



--------------------------------------------------------------------------------

(c) if to a Lender, to it at its address (or fax number) set forth in the Lender
Addendum or the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Term
Loans, regardless of any investigation made by the Lenders or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Term Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Term Loan Commitments have not been terminated. The provisions of
Sections 2.13, 2.15, 2.19 and 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Term Loans, the expiration of the Term Loan Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, the Arranger, the Syndication Agent or any Lender.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by each of the parties hereto and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Term Loan

 

67



--------------------------------------------------------------------------------

Commitment and the Term Loans at the time owing to it); provided, however, that
(i) except in the case of an assignment to a Lender or an Affiliate or Related
Fund of a Lender, the Administrative Agent must give its prior written consent
to such assignment (which consent shall not be unreasonably withheld or delayed)
and notice of such assignment shall be provided to the Borrower, (ii) in the
case of any assignment to a person designated as an Ineligible Assignee at the
time of such assignment, the Borrower must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed);
provided that such consent of the Borrower in the case of clause (b)(ii) above
shall not be required to any such assignment (A) made to a Lender or an
Affiliate or Related Fund of a Lender, (B) during the continuance of any Default
or (C) in connection with the initial syndication of the facility, (iii) the
amount of the Term Loan Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 (or, if less, the entire remaining amount of such Lender’s Term
Loan Commitment) and shall be in an amount that is an integral multiple of
$1,000,000 (or the entire remaining amount of such Lender’s Term Loan
Commitment), (iv) the parties to each such assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance (such Assignment and
Acceptance to be (A) electronically executed and delivered to the Administrative
Agent via an electronic settlement system then acceptable to the Administrative
Agent, or (B) manually executed and, in the case of each of clause (A) and (B),
delivered together with, except in the case of an assignment by or to either of
the Arranger or any Affiliate of either of the Arranger, a processing and
recordation fee of $3,500) and (v) the assignee, if it shall not be a Lender
immediately prior to the assignment, shall deliver to the Administrative Agent
an Administrative Questionnaire. Upon acceptance and recording pursuant to
paragraph (e) of this Section 9.04, from and after the effective date specified
in each Assignment and Acceptance, (A) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.13, 2.15, 2.19 and 9.05,
as well as to any Fees accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and the outstanding balances of its Term Loans, without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or

 

68



--------------------------------------------------------------------------------

any other instrument or document furnished pursuant hereto; (iii) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (iv) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05 or delivered pursuant to Section 5.04 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, the Arranger, the Syndication Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitment of, and principal amount of the Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive and the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender
(with respect to any entry relating to such Lender’s Term Loans), at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder) and the written consent of the Administrative Agent and (to the
extent required hereby) the Borrower to such assignment, the Administrative
Agent shall (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).

(f) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other entities in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Term Loan Commitment and the Term Loans); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
entities shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.13, 2.15 and 2.19 to the same extent as if they were
Lenders (but, with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant), (iv) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly

 

69



--------------------------------------------------------------------------------

with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Term Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any Fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the Term
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Term Loans, increasing or extending the Term Loan
Commitments or releasing any material Guarantor (other than in connection with
Asset Sales permitted by Section 6.05) or all or substantially all of the
Collateral) and (v) the Borrower and any Loan Party shall have no obligations or
duty to any participant except as provided herein.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of any
Information (as defined in Section 9.16), each such assignee or participant or
proposed assignee or participant shall execute an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 9.16.

(h) Except as provided in this Section 9.04, no Lender shall, as between the
Borrower and that Lender, or Administrative Agent and that Lender, be relieved
of any of its obligations hereunder as a result of any sale, assignment,
transfer or negotiation of, or granting of participation in, all or any part of
the Term Loans or other Obligations owed to such Lender.

(i) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Term Loan that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Term Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Term Loan, the Granting Lender shall be
obligated to make such Term Loan pursuant to the terms hereof. The making of a
Term Loan by an SPC hereunder shall utilize the Term Loan Commitment of the
Granting Lender to the same extent, and as if, such Term Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join

 

70



--------------------------------------------------------------------------------

any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 9.04, any SPC may (i) with
notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Term Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Term Loans and (ii) disclose on a
confidential basis any non-public information relating to its Term Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

(k) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Collateral Agent, the Syndication Agent and the Arranger in connection with the
syndication of the credit facilities provided for herein (including any
assignment fees payable in connection with the initial syndication of the
facility pursuant to an electronic settlement system) and the preparation
(provided that such fees, disbursements and other charges of Latham & Watkins
LLP in connection with such preparation of this Agreement, the Second Lien
Credit Agreement, the Loan Documents and the Second Lien Loan Documents,
together with associated local counsel fees, title insurance, real estate costs,
disbursements and out-of-pocket expenses shall not in the aggregate exceed
$220,000) and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof or incurred by the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Arranger or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Term Loans made hereunder,
including in each case the reasonable fees, disbursements and other charges of
Latham & Watkins LLP, counsel for the Administrative Agent and the Collateral
Agent, and, in connection with any such enforcement or protection, the
reasonable fees, disbursements and other charges of any counsel for the
Administrative Agent, the Collateral Agent, the Syndication Agent, the Arranger
or any Lender.

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Arranger, each Lender and each Related Party
of any of the foregoing persons (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related costs and reasonable out-of-pocket expenses,
including reasonable counsel fees, disbursements and other charges (“Losses”)
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Term Loans, (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or

 

71



--------------------------------------------------------------------------------

not any Indemnitee is a party thereto, or (iv) to the extent such Losses arise
out of or relate to the Transactions, any actual or alleged presence or Release
of Hazardous Materials on any property owned or operated by the Borrower or any
of the Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of the Subsidiaries; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related costs and expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by them to the Administrative Agent, the Collateral Agent, the Syndication Agent
or the Arranger under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, the
Syndication Agent or the Arranger, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Syndication Agent or the
Arranger in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the outstanding
Term Loans and unused Term Loan Commitments at the time.

(d) To the extent permitted by applicable law, no Indemnified Party or the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee
or other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions or any Term Loan
or the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions or the other transactions contemplated hereby,
the repayment of any of the Term Loans, the expiration of the Term Loan
Commitments, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, the Syndication Agent, the
Arranger or any Lender. All amounts due under this Section 9.05 shall be payable
on written demand therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees to promptly
notify the Borrower and the Administrative Agent in writing following any such
set off; provided that the failure to give such notice shall not affect the
validity of such set off and application.

 

72



--------------------------------------------------------------------------------

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified (other than amendments made to correct typographical errors which shall
only require the written agreement of the Borrower and the Administrative Agent)
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders; provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or date
for the payment of any interest on any Term Loan, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Term Loan
(except in connection with the waiver of applicability of any post-default
increase in interest rates and except for any waiver with respect to mandatory
prepayments under Section 2.13, which waiver in each case shall be effective
with the consent of the Required Lenders), without the prior written consent of
each Lender affected thereby, (ii) increase or extend the Term Loan Commitment
or decrease or extend the date for payment of any Fees of any Lender without the
prior written consent of such Lender, (iii) amend or modify the pro rata
requirements of Section 2.17, the provisions of Section 9.04(k), the provisions
of this Section or the definition of the term “Required Lenders” insofar as such
definition affects the substance of this Section, or release any material
Guarantor, without the prior written consent of each Lender, (iv) release all or
substantially all of the Collateral without the prior written consent of each
Lender, or (v) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(j) without the written consent of such SPC; provided,
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Collateral Agent.

 

73



--------------------------------------------------------------------------------

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Term Loan, together
with all Fees, charges and other amounts which are treated as interest on such
Term Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Term Loan with applicable
law, the rate of interest payable in respect of such Term Loan, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Term Loan but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Term Loans or periods shall be increased (but
not above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender. Thereafter, interest hereunder shall be
paid at the rate(s) of interest and in the manner provided in this Agreement,
unless and until the rate of interest again exceeds the Maximum Rate, and at
that time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Rate. If the Maximum Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a
daily rate equal to the Maximum Rate divided by the number of days in the year
in which such calculation is made. If, notwithstanding the provisions of this
Section 9.09, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate, the
Administrative Agent shall, to the extent permitted by applicable law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to the Borrower or as a court of competent jurisdiction may
otherwise order.

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof and may not be modified, amended or waived except as
set forth in Section 9.08. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Arranger and the Lenders ) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

74



--------------------------------------------------------------------------------

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement or of a Lender Addendum
by facsimile transmission or e-mail PDF delivery shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, the Syndication Agent, the Arranger or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

75



--------------------------------------------------------------------------------

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agree to use commercially reasonable efforts (equivalent
to the efforts each such person applies to maintain the confidentiality of its
own confidential information) to maintain the confidentiality of all Information
(defined below) for a period of two years following the receipt thereof, except
that Information may be disclosed (a) to its and its Affiliates’ officers,
directors, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) as on the advice of counsel, to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process and, to the extent practicable, with prior notice to the Borrower
so as to afford the Borrower the opportunity to seek a protective order or other
remedy aimed at protecting confidentiality, (d) in connection with the exercise
of any remedies hereunder or under the other Loan Documents or any suit, action
or proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16. For the purposes of this
Section, “Information” shall mean all information received from the Borrower and
related to the Borrower or its business, other than any such information that
was available to the Administrative Agent, the Collateral Agent or any Lender on
a nonconfidential basis prior to its disclosure by the Borrower.

SECTION 9.17. Delivery of Lender Addenda. Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.

SECTION 9.18. Separateness. The Lenders acknowledge (a) the separateness of the
Borrower and the Subsidiaries from each other and from other persons, (b) that
each of the Borrower and the Subsidiaries have assets and liabilities that are
separate from those of each other and from those of other persons, (c) that the
obligations of the Borrower and Guarantors under this Agreement and the other
Loan Documents, and any certificate, notice, instrument or document delivered
pursuant hereto or thereto are special obligations of the Borrower and
Guarantors only and do not constitute a debt or obligation of (and no recourse
shall be had with respect thereto, other than with respect to any Collateral,
whether now owned or hereafter acquired) any other person and (d) that the
Lenders shall look solely to the Borrower and Guarantors and the Collateral for
the repayment of any amounts payable pursuant to the Loan Documents and for
satisfaction of any obligations owing to the Lenders under the Loan Documents
and that no other person shall be personally liable to the Lenders for any
amounts payable or any liability under the Loan Documents.

 

76



--------------------------------------------------------------------------------

SECTION 9.19. Amendment and Restatement. It is the intention of each of the
parties hereto that (a) the Original First Lien Credit Agreement be amended and
restated in its entirety pursuant to this Agreement so as to preserve the
perfection and priority of all security interests securing indebtedness and
obligations under the Original First Lien Credit Agreement, (b) all Indebtedness
and Obligations of the Borrower and the Guarantor Subsidiaries hereunder shall
be secured by the Liens evidences under the Security Documents and (c) this
Agreement does not constitute a novation or termination of the obligations and
liabilities existing under the Original First Lien Credit Agreement (or serve to
terminate Section 9.05 of the Original First Lien Credit Agreement or any of
Borrower’s obligations thereunder with respect to the Existing Lenders or the
Lenders hereunder).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[Signature Pages Omitted]